Exhibit 10.1

EXECUTION VERSION

SEPARATION AND DISTRIBUTION AGREEMENT

by and among

FORTIVE CORPORATION

STEVENS HOLDING COMPANY, INC.

and

ALTRA INDUSTRIAL MOTION CORP.

dated as of

March 7, 2018

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   1.   Transfer of the A&S Business      2     1.1   
Transfer of Assets      2     1.2    Assumption of Liabilities      3     1.3   
Transfer of Excluded Assets; Excluded Liabilities      3     1.4    Misallocated
Transfers      4     1.5    A&S Assets; Excluded Assets      4     1.6    A&S
Liabilities; Excluded Liabilities      8     1.7    Termination of Intercompany
Agreements; Settlement of Intercompany Accounts      11     1.8    Delayed
Transfers      12     1.9    Novations of Newco Contracts      14     1.10   
Bank Accounts.      14     1.11    No Representation or Warranty      14    
1.12    Waiver of Bulk-Sales Laws      15   2.   Completion of the Newco
Transfer      15     2.1    Separation Time      15     2.2    Separation
Deliveries      15     2.3    Certain Resignations      16     2.4    Transfer
of A&S Assets and Assumption of A&S Liabilities      16     2.5    Transfer of
Excluded Assets; Assumption of Excluded Liabilities      16     2.6    Exchange
     17   3.   Completion of the Distribution      17     3.1    Manner of
Distribution      17     3.2    The Distribution      17     3.3    Actions
Prior to Distribution      19     3.4    Additional Matters      20     3.5   
Cash, Working Capital and Indebtedness Adjustments.      20   4.   Mutual
Releases; Indemnification      23     4.1    Release of Pre-Distribution Date
Claims      23     4.2    Indemnification by the Newco Group      24     4.3   
Indemnification by Fox      25     4.4    Survival      25     4.5   
Limitations on Indemnification.      25     4.6    Procedures for
Indemnification      26     4.7    Indemnification Obligations Net of Proceeds
Received from Third Parties      28     4.8    Certain Actions; Substitution;
Subrogation      28     4.9    Payments      29     4.10    Non-Applicability to
Taxes and Employee Matters      29     4.11    Characterization of and
Adjustment to Payments      29   5.   Access to Information      30     5.1   
Access to Personnel and Property      30     5.2    Certain Post-Closing
Cooperation.      30     5.3    Witness Services      30     5.4    Privileged
Matters.      31   6.   Additional Agreements      32     6.1    Further
Assurances      32     6.2    Removal of Tangible Assets      32     6.3   
Guarantees      33  

 

i



--------------------------------------------------------------------------------

              Page     6.4    Insurance Matters.      33     6.5    Casualty and
Condemnation      34     6.6    Confidentiality      35     6.7    Receipt of
Communications      35     6.8    Real Property Transfer Obligations.      35  
  6.9    IT Systems.      36   7.   Conditions      36     7.1    Conditions to
the Newco Transfer      36     7.2    Conditions to the Distribution      36    
7.3    Guarantee      36   8.   Dispute Resolution      37     8.1   
Negotiation      37   9.   Miscellaneous      37     9.1    Expenses      37    
9.2    Entire Agreement      37     9.3    Governing Law      37     9.4   
Specific Performance; Jurisdiction      38     9.5    Waiver of Jury Trial     
38     9.6    Notices      39     9.7    Amendments and Waivers      40     9.8
   Early Termination      40     9.9    No Third-Party Beneficiaries      41    
9.10    Assignability; Binding Effect      41     9.11    Priority of Agreements
     41     9.12    Survival of Covenants      41     9.13    Construction;
Interpretation      41     9.14    Severability      42     9.15    Counterparts
     42     9.16    Plan of Reorganization      42   10.   Definitions      42  
  10.1    Defined Terms      42     10.2    Other Defined Terms      51  

 

Exhibits    Exhibit A    Form of Tax Matters Agreement Exhibit B    Form of
Transition Services Agreement Exhibit C    Form of Intellectual Property
Cross-License Agreement

 

ii



--------------------------------------------------------------------------------

SEPARATION AND DISTRIBUTION AGREEMENT

THIS SEPARATION AND DISTRIBUTION AGREEMENT (this “Agreement”) is entered into as
of March 7, 2018 by and among: (i) Fortive Corporation, a Delaware corporation
(“Fox”); (ii) Stevens Holding Company, Inc., a Delaware corporation and wholly
owned Subsidiary of Fox (“Newco”); and (iii) Altra Industrial Motion Corp., a
Delaware corporation (“Ainge”) (each a “Party” and together, the “Parties”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in Section 10.

RECITALS

WHEREAS, Fox, directly and indirectly through its wholly owned Subsidiaries, is
engaged in the A&S Business;

WHEREAS, the Board of Directors of Fox (the “Fox Board”) has determined that it
is advisable and in the best interests of Fox and Fox’s stockholders to separate
the A&S Business from the other businesses of Fox and to divest the A&S Business
in the manner contemplated by this Agreement and the Agreement and Plan of
Merger and Reorganization, dated as of the date hereof (as it may be amended,
modified or supplemented from time to time, the “Merger Agreement”), by and
among Fox, Newco, Ainge and McHale Acquisition Corp., a Delaware corporation and
wholly owned Subsidiary of Ainge (“Merger Sub”);

WHEREAS, on the terms and subject to the conditions set forth herein, in order
to effect such separation, Fox will undertake the Internal Restructuring and, in
connection therewith, effect the Newco Contribution and, in exchange therefor,
Newco shall (i) issue to Fox additional shares of Newco Common Stock and the
Newco Securities and (ii) distribute to Fox the Cash Dividend;

WHEREAS, following the Newco Contribution, Fox shall transfer the Newco
Securities to certain Persons (the “Debt Exchange Parties”) in exchange for
certain debt obligations of Fox held by the Debt Exchange Parties as principals
for their own account (the “Debt Exchange”);

WHEREAS, following the Debt Exchange, the Debt Exchange Parties are expected to
sell the Newco Securities;

WHEREAS, prior to the Effective Time, the Direct Sales Sellers shall sell the
Direct Sales Assets and Direct Sales Entities (and their Subsidiaries) to the
Direct Sales Purchasers, and the Direct Sales Purchasers shall assume the Direct
Sales Assumed Liabilities;

WHEREAS, on the terms and subject to the conditions set forth herein, following
the completion of the Internal Restructuring, the Newco Contribution, the Debt
Exchange and the payment of the Cash Dividend, Fox shall own all of the issued
and outstanding shares of Newco Common Stock and shall effect the distribution
of all of such outstanding shares of Newco Common Stock to the holders of Fox
Common Stock in accordance with Section 3.1 and Section 3.2 hereof (the
“Distribution”);

WHEREAS, the Parties contemplate that, pursuant to the Merger Agreement,
immediately after the Distribution and at the Effective Time, Merger Sub shall
be merged (the “Merger”) with and into Newco, with Newco surviving the Merger as
a wholly owned Subsidiary of Ainge, and the shares of Newco Common Stock shall
be converted into the right to receive shares of Ainge Common Stock on the terms
and subject to the conditions of the Merger Agreement and in accordance with the
Delaware General Corporation Law;

WHEREAS, for U.S. federal income Tax purposes, (i) it is intended that the Newco
Contribution, taken together with the Distribution, will qualify for
non-recognition of gain and loss pursuant to Sections 355, 361 and 368(a)(1)(D)
of the Code; (ii) it is intended that the Merger will qualify as a
“reorganization” within the meaning of Section 368(a) of the Code; and
(iii) each of this Agreement and the Merger Agreement constitutes a “plan of
reorganization” within the meaning of Section 368 of the Code and Treasury
Regulation Section 1.368-2(g);



--------------------------------------------------------------------------------

WHEREAS, Fox intends to request the Ruling from the IRS; and

WHEREAS, the Parties desire to set forth the principal arrangements among them
regarding the foregoing transactions and to make certain covenants and
agreements specified herein in connection therewith and to prescribe certain
conditions relating thereto.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the Parties agree as follows:

 

1. TRANSFER OF THE A&S BUSINESS

1.1    Transfer of Assets. Except as provided in Section 1.8(b), effective as of
the Separation Time:

(a)    Fox shall assign, transfer, convey and deliver (“Convey”) (and shall
cause any applicable Subsidiary to Convey) to Newco or one or more Newco Subs in
accordance with the Separation Plan (as defined below) and the other terms and
conditions of this Agreement, and Newco shall accept from Fox, and shall cause
any applicable Newco Sub to accept, the A&S Assets and all of Fox’s and its
applicable Subsidiaries’ respective direct or indirect right, title and interest
in, to and under all A&S Assets (other than any A&S Assets that are already held
as of the Separation Time by Newco or a Newco Sub, which A&S Assets shall
continue to be held by Newco or such Newco Sub after the Separation Time, and
other than any Direct Sales Assets or any assets held by any Direct Sales Entity
(or any Subsidiary of a Direct Sales Entity), which Direct Sales Assets and
Direct Sales Entities (and Subsidiaries of Direct Sales Entities) will be
Conveyed to the Direct Sales Purchasers pursuant to the Merger Agreement), free
and clear of all Encumbrances (other than Permitted Encumbrances). The
preliminary plan and structure set forth on Schedule 1.1(a) as of the date
hereof is referred to herein as the “Preliminary Plan”, and the corporate
structuring steps contemplated by the Separation Plan as finally determined in
accordance with this Section 1.1 is referred to herein as the “Internal
Restructuring”. In accordance with Sections 1.1(b) and 1.1(c), the Preliminary
Plan may be amended, modified or supplemented by Fox until such time as the
Preliminary Plan becomes the Separation Plan in accordance with Section 1.1(b).

(b)    As promptly as practicable following the date of this Agreement (but in
no event later than April 30, 2018), Fox shall deliver to Ainge an updated
version of the Preliminary Plan (the “Updated Preliminary Plan”) setting forth
Fox’s plan (with reasonable specificity on the corporate transaction steps) with
respect to the Internal Restructuring necessary: (i) to allocate and Convey to
Newco (or the applicable Newco Sub) or to the Direct Sales Asset Purchasers (or
the applicable Direct Sales Entities) the A&S Assets, the A&S Liabilities and
ownership of the Newco Subs and the Direct Sales Entities (and their
Subsidiaries); (ii) to put in place the Newco structure as it will exist as of
immediately prior to the Distribution and effect the transactions contemplated
by Section 1.3 of the Merger Agreement; and (iii) to identify any material
Governmental Approvals required in connection with the Internal Restructuring
(such plan as finally delivered and accepted in accordance with this
Section 1.1, the “Separation Plan”). Ainge shall have a period of twenty
(20) Business Days following the delivery by Fox of the Updated Preliminary Plan
to review and comment on such Updated Preliminary Plan, after such time Ainge’s
approval shall be deemed granted for purposes of this Section 1.1 in the event
no written proposed revisions or objections are received by Fox from Ainge. Any
amendments, modifications or supplements to the Preliminary Plan and the Updated
Preliminary Plan shall, in each case, be reasonably proposed by Fox consistent
with Section 1.1(c), and Ainge’s approval shall be required before any Updated
Preliminary Plan prepared by Fox can become the Separation Plan (such approval
not to be unreasonably, withheld, conditioned or delayed consistent with
Section 1.1(c)).

(c)    Fox shall: (i) provide Ainge with a reasonable advance opportunity to
review any contemplated amendments, modifications or supplements to the
Preliminary Plan, the Updated Preliminary Plan or the Separation Plan that Fox
contemplates; (ii) negotiate with Ainge in good faith regarding any such
proposed amendments, modifications or supplements to which Ainge objects; and
(iii) promptly provide Ainge with copies of any such amendments, modifications
or supplements as finally and mutually agreed by Fox and Ainge. Fox

 

2



--------------------------------------------------------------------------------

and Ainge each shall, when proposing amendments, modifications and supplements
to the Preliminary Plan, the Updated Preliminary Plan or the Separation Plan in
the case of Fox and when reviewing and considering such proposed amendments,
modifications and supplements for its approval in the case of Ainge,
(A) consider in each case the relative benefits and burdens to each Party of the
Preliminary Plan and each such proposed amendment, modification and supplement
thereto (including considering, when considered together with all prior
amendments, modifications and supplements, the cumulative effect thereof on each
Party) and (B) acting reasonably and in good faith endeavor to balance in the
aggregate such benefits and burdens.

(d)    The Separation Plan may only be amended, modified or supplemented by Fox
with the express written consent of Ainge (such consent not to be unreasonably
withheld, conditioned or delayed consistent with Section 1.1(c)), and any such
amendments, modifications or supplements shall be reasonably proposed by Fox
consistent with Section 1.1(c).

(e)    Notwithstanding anything to the contrary in this Section 1.1, any change
to the Preliminary Plan or the Separation Plan that is set forth on Schedule
1.1(e) or that is made after the date that is forty (40) days prior to the
Distribution Date shall be subject to Ainge’s approval in its sole discretion.

1.2    Assumption of Liabilities. Effective as of the Separation Time, Fox shall
Convey (or shall cause any applicable Subsidiary to Convey) to Newco or one or
more Newco Subs, in accordance with the Separation Plan and the other terms and
conditions of this Agreement, and Newco shall assume, perform, satisfy,
discharge and fulfill when due and, to the extent applicable, comply with on a
timely basis, or shall cause any applicable Newco Sub to assume, perform,
satisfy, discharge and fulfill when due and, to the extent applicable, comply
with on a timely basis, all of the A&S Liabilities, in accordance with their
respective terms (other than any A&S Liabilities that as of the Separation Time
are already Liabilities of Newco or a Newco Sub, which A&S Liabilities, other
than to the extent constituting Excluded Liabilities pursuant to Section 1.6(b),
shall continue to be Liabilities of Newco or such Newco Sub after the Separation
Time, and other than any Direct Sales Assumed Liabilities and Liabilities of any
Direct Sales Entity (and any Subsidiary of a Direct Sales Entity), which, other
than to the extent constituting Excluded Liabilities pursuant to Section 1.6(b),
shall be assumed by the Direct Sales Purchasers pursuant to the Merger
Agreement). As between members of the Fox Group, on the one hand, and members of
the Newco Group, on the other hand, following the Separation Time, the members
of the Newco Group will be solely responsible for all A&S Liabilities (other
than any Direct Sales Assumed Liabilities and Liabilities of any Direct Sales
Entity (or any Subsidiary of a Direct Sales Entity)), on a joint and several
basis.

1.3    Transfer of Excluded Assets; Excluded Liabilities. Subject to
Section 1.8(b), prior to the Separation Time: (i) Fox shall cause any applicable
Newco Sub or Direct Sales Entity (or any Subsidiary of a Direct Sales Entity) to
allocate and Convey to Fox or an appropriately capitalized Subsidiary of Fox (as
Fox may designate) (other than any member of the Newco Group or any Direct Sales
Entity (or any Subsidiary of a Direct Sales Entity)), in accordance with the
Separation Plan and the other terms and conditions of this Agreement, any
Excluded Assets that it owns, leases or has any right to use, and Fox shall
accept from such Newco Sub or Direct Sales Entity (or any Subsidiary of a Direct
Sales Entity), or shall cause any designated Subsidiary of Fox (other than any
member of the Newco Group or any Direct Sales Entity (or any Subsidiary of a
Direct Sales Entity)) to accept, the Excluded Assets and all such respective
right, title and interest in and to any and all of such Excluded Assets and
(ii) Fox shall cause any applicable Newco Sub or Direct Sales Entity (or any
Subsidiary of a Direct Sales Entity) to Convey to Fox or an appropriately
capitalized Subsidiary of Fox (as Fox may designate) (other than any member of
the Newco Group or Direct Sales Entity (or any Subsidiary of a Direct Sales
Entity)), in accordance with the Separation Plan and the other terms and
conditions of this Agreement, any Excluded Liability for which Newco or such
Direct Sales Entity (or any Subsidiary of a Direct Sales Entity) is otherwise
responsible, and Fox shall assume, perform, satisfy, discharge and fulfill when
due, and to the extent applicable, comply with on a timely basis, or shall cause
the designated Subsidiary of Fox to assume, perform, satisfy, discharge and
fulfill when due, and to the extent applicable, comply with on a timely basis,
any and all of such Excluded Liabilities in accordance with their respective
terms. As between members of the Fox Group, on the one hand, and members of the
Newco Group and any Direct Sales Entities (and any Subsidiary of a Direct Sales
Entity), on the other hand, following the Separation Time, the members of the
Fox Group will be solely responsible for all Excluded Liabilities, on a joint
and several basis.

 

3



--------------------------------------------------------------------------------

1.4    Misallocated Transfers. In the event that, at any time from and after the
Separation Time, Fox, Newco or any Direct Sales Entity (or any Subsidiary of a
Direct Sales Entity) (or any member of the Fox Group or the Newco Group, as
applicable) discovers that it or one of its Affiliates is the owner of, receives
or otherwise comes to possess or benefit from any Asset (including the receipt
of payments made pursuant to Contracts and proceeds from accounts receivable
with respect to such Asset) or is liable for any Liability that is otherwise
allocated to any Person that is a member of the other Group or any Direct Sales
Entity (or any Subsidiary of a Direct Sales Entity), as the case may be,
pursuant to this Agreement or any Ancillary Agreement (except in the case of any
deliberate acquisition of Assets or assumption of Liabilities from the other
Party for value subsequent to the Separation Time), such Asset or Liability
shall be deemed an A&S Asset, Excluded Asset, A&S Liability or Excluded
Liability, as applicable, for all purposes hereunder, and such Party shall
promptly Convey, or cause to be Conveyed, such Asset or Liability to the Person
so entitled thereto (and the relevant Party shall cause such entitled Person to
accept such Asset or assume, perform, satisfy, discharge and fulfill when due
such Liability) for no consideration. Prior to any such transfer, such Asset
shall be held in accordance with Section 1.8(b).

1.5    A&S Assets; Excluded Assets.

(a)    For purposes of this Agreement, “A&S Assets” shall mean, in each case to
the extent existing and owned or held immediately prior to the Separation Time
by Fox or any of its Subsidiaries, all of Fox’s and its Subsidiaries’ respective
right, title and interest in, to and under the following Assets, but in each
case excluding the Excluded Assets:

(i)    (A) the owned real property set forth on Schedule 1.5(a)(i)(A) and all
rights and interests of Fox or its Subsidiaries with respect thereto; and
(B) the leases set forth on Schedule 1.5(a)(i)(B) to the premises listed on
Schedule 1.5(a)(i)(B) and all rights and interests of Fox or its Subsidiaries
thereunder; and (C) any other owned or leased real property used or held for use
primarily in the operation of the A&S Business (collectively, “Newco Real
Property”);

(ii)    all issued and outstanding capital stock of, or other equity or
ownership interests in, the Subsidiaries of Fox contemplated to be owned
(directly or indirectly) by Newco immediately prior to the Separation Time
pursuant to the Separation Plan and the Internal Restructuring (such
Subsidiaries, the “Newco Subs”), the Direct Sales Entities and their respective
Subsidiaries;

(iii)    (A) all of the office equipment (including personal computers and
mobile devices), furnishings, fixtures and other tangible assets and (B) all of
the machinery, equipment, tools, wires and vehicles, in each case, as used, or
held for use, primarily in the operation of the A&S Business (including, for the
avoidance of doubt, any and all tangible assets primarily used by any Newco
Employees, all tangible assets located on Newco Real Property and all tangible
assets owned by Newco or any of the Newco Subs or by any Direct Sales Entity (or
any Subsidiary of a Direct Sales Entity);

(iv)    subject to Section 1.8(a) and to the extent transferable, all of the
Permits granted to Fox or any of its Subsidiaries that are used, or held for
use, primarily in the A&S Business (including any pending applications for such
Permits) (the “Transferable Permits”);

(v)    all rights to causes of action, lawsuits, judgments, claims (including,
subject to Sections 6.4 and 6.5, third-party insurance claims under policies
that are an Excluded Asset pursuant to Section 1.5(b)(v)), counterclaims,
demands or enforcement rights of any kind of Fox, its Affiliates, any member of
the Newco Group or any Direct Sales Entity (or any Subsidiary of a Direct Sales
Entity) against a Person to the extent such causes of action, lawsuits,
judgments, claims, counterclaims, demands or enforcement rights relate to the
A&S Business, an A&S Asset or an A&S Liability, including all claims made as of
the Separation Date; provided, that the party to which any such causes of
action, lawsuits, judgments, claims, counterclaims, demands or enforcement
rights primarily relate shall control the applicable proceedings unless such
party agrees in writing that the other party shall control such proceedings.

 

4



--------------------------------------------------------------------------------

(vi)    all inventories of materials, parts, raw materials, packaging materials,
supplies, work-in-process, goods in transit and finished goods and products
(including, for the avoidance of doubt, any Newco Products) that are used, or
held for use, primarily in the A&S Business;

(vii)    all right, title and interest in all Newco IP, including: (x) the right
to seek, recover and retain damages, costs, profits, injunctive relief and other
remedies for any past or future infringement or misappropriation thereof and to
register, prosecute, maintain or record any of such Intellectual Property Rights
with any Governmental Authority after the Separation Date and (y) all goodwill
to the extent associated with the A&S Business in each case, in all countries in
the world;

(viii)    all IT Assets that are used, or held for use, primarily in the A&S
Business (the “Newco IT Assets”);

(ix)    all rights with respect to third-party warranties to the extent related
to the A&S Assets;

(x)    except for those Contracts set forth on Schedule 1.5(a)(x), the rights,
claims, benefits and interests (whether presently known or unknown, contingent
or otherwise) under any Contract that is primarily related to the A&S Business
(the “Newco Contracts”), including under any such Contract that is primarily
related to the A&S Business and that also relates to any other business or
business function of Fox or its Subsidiaries (each such shared Contract, a
“Newco Shared Contract”), which Newco Shared Contracts shall be subject to the
rights and the obligations of the Parties set forth in Section 1.8(c);

(xi)    (A) all business records primarily related to the A&S Assets or A&S
Liabilities, including the corporate or limited liability company minute books
and related stock records of the members of the Newco Group and the Direct Sales
Entities (and their respective Subsidiaries), information and records used to
demonstrate compliance with applicable Law and any other compliance records
related to the A&S Business; (B) all of the separate financial and Tax records
of the members of the Newco Group and any Direct Sales Entity (and any
Subsidiary of a Direct Sales Entity) or relating to the A&S Business that do not
form part of the general ledger of Fox or any of its Affiliates (other than the
members of the Newco Group and any Direct Sales Entity (and any Subsidiary of a
Direct Sales Entity)); (C) all other books, records, invoices, ledgers, files,
documents, correspondence, lists, plats, drawings, photographs, product
literature, equipment test records, advertising and promotional materials,
distribution lists, customer lists, supplier lists, studies, reports, operating,
production and other manuals, manufacturing and quality control records and
procedures, research and development files, accounting and business books,
records, files, documentation and materials, in all cases whether in paper,
microfilm, microfiche, computer tape or disc, magnetic tape or any other form,
to the extent related primarily to the A&S Business; and (D) with respect to
Newco Employees, as permitted by applicable Law and solely to the extent
determined to be necessary to comply in good faith with the terms of the
Employee Matters Agreement, all books and records relating to the employment of
such Newco Employees with the members of the Fox Group, the Newco Group or any
Direct Sales Entity (or any Subsidiary of a Direct Sales Entity) (including
performance reviews in respect of the period while employed by a member of the
Fox Group, the Newco Group or any Direct Sales Entity (or any Subsidiary of a
Direct Sales Entity), Forms I-9 and W-4, service credit records, vacation and
other leave accrual/balance records, and all records relating to participation
in any employee benefit election plans (including records in effect as of the
Closing)), in each case excluding any Intellectual Property Rights other than
Newco IP embodied therein (collectively, the “Newco Books and Records”);
provided, however, that: (x) Fox shall be entitled to retain a copy of any and
all Newco Books and Records, which shall be subject to the provisions of
Section 2 and deemed the Confidential Information of Newco and subject to the
provisions of Section 6.6; (y) Fox may retain any materials in clauses (A) and
(C) that are not reasonably practicable to identify and extract subject to the
right of access pursuant to Section 5.1; and (z) Fox shall be entitled to redact
any portion of the Newco Books and Records to the extent related to any matter
other than the A&S Business; provided, however, that such retained materials
shall be deemed Confidential Information of Newco and subject to the provisions
of Section 6.6;

 

5



--------------------------------------------------------------------------------

(xii)    the right to enforce the confidentiality or assignment provisions of
any confidentiality, non-disclosure or other similar Contracts to the extent
related to Confidential Information of the A&S Business;

(xiii)    all accounts receivable or unbilled receivables of the A&S Business,
including all accounts receivable of Newco and the Newco Subs and of the Direct
Sales Entities (and their Subsidiaries);

(xiv)    without duplication, any and all Assets reflected as an “asset” on the
A&S Unaudited Balance Sheet and any such Assets acquired by or for Newco, any
member of the Newco Group or any Direct Sales Entity (or any Subsidiary of a
Direct Sales Entity) subsequent to the date of such balance sheet which, had
they been so acquired on or before such date and owned as of such date, would
have been reflected on such balance sheet if prepared on a consistent basis,
subject to any dispositions of any of such Assets subsequent to the date of such
balance sheet not made in violation of the Merger Agreement, in all cases other
than any such Assets under the line-items titled “Goodwill” and “Other
intangible assets, net” of the A&S Unaudited Balance Sheet;

(xv)    the benefits of all prepaid expenses, including prepaid leases and
prepaid rentals, trade accounts and other accounts and notes receivable to the
extent related to or held for use in the operation of the A&S Business;

(xvi)    all rights of the Newco Group and any Direct Sales Entity (and any
Subsidiary of a Direct Sales Entity) under this Agreement and the Merger
Agreement or any Ancillary Agreement and the certificates, instruments and
Transfer Documents delivered in connection therewith;

(xvii)    all cash and cash equivalents in bank or other deposit accounts of
Newco, any member of the Newco Group, any Direct Sales Entity (or any Subsidiary
of a Direct Sales Entity);

(xviii)    all rights to insurance policies in the name of or otherwise held by
any member of the Newco Group or any Direct Sales Entity (or any Subsidiary of a
Direct Sales Entity); and

(xix)    any and all other Assets owned or held immediately prior to the
Separation Time by Fox or any of its Subsidiaries that are not of a type covered
by the preceding clauses (i)-(xviii) above and that are primarily used or held
for use in the A&S Business and are not Intellectual Property Rights or Excluded
Assets.

(b)    Notwithstanding Section 1.5(a), the A&S Assets shall not in any event
include any of the following Assets (the “Excluded Assets”):

(i)    all cash and cash equivalents, and bank or other deposit accounts, of Fox
and its Affiliates other than Newco, any member of the Newco Group or any Direct
Sales Entity (or any Subsidiary of a Direct Sales Entity) (subject to
Section 1.10 and Section 3.4(c));

(ii)    the Patents, Trademarks and Copyrights listed on Schedule 1.5(b)(ii),
and any other Intellectual Property Rights owned by any member of the Fox Group,
except the Newco IP;

(iii)    all IT Assets other than the Newco IT Assets;

(iv)    (A) the employment and personnel records of Fox’s and its Affiliates’
employees who are not Newco Employees and (B) any employment and personnel
records of the Newco Employees, the transfer of which is prohibited by Law or
otherwise by reason of any agreement with Newco Employees or any body
representing any of them (subject to the provisions of Section 1.8(a));

(v)    subject to Section 1.5(a)(v), all rights to insurance policies or
practices of Fox and its Affiliates (other than of Newco, any member of the
Newco Group and any Direct Sales Entity (and any Subsidiary of a Direct Sales
Entity)) (including any captive insurance policies, fronted insurance policies,
surety bonds or corporate insurance policies or practices, or any form of
self-insurance whatsoever), any refunds paid or payable in connection with the
cancellation or discontinuance of any such policies or practices, and any claims
made under such policies (subject to the provisions of Sections 6.4 and 6.5);

 

6



--------------------------------------------------------------------------------

(vi)    other than with respect to any insurance policies referred to in
Section 1.5(a)(xviii), all rights to causes of action, lawsuits, judgments,
claims, counterclaims or demands of Fox, its Affiliates, any member of the Newco
Group or any Direct Sales Entity (or any Subsidiary of a Direct Sales Entity)
against a party other than Ainge or its Affiliates to the extent that they do
not relate to the A&S Assets or the A&S Business;

(vii)    all financial and Tax records relating to the A&S Business that form
part of the general ledger of Fox or any of its Affiliates (other than the
members of the Newco Group and any Direct Sales Entity (and any Subsidiary of a
Direct Sales Entity)), any working papers of Fox’s auditors, and any other Tax
records (including accounting records) of Fox or any of its Affiliates (other
than the members of the Newco Group and any Direct Sales Entity (and any
Subsidiary of a Direct Sales Entity)); provided, however, that Newco shall in
all events be entitled to copies of, and shall be entitled to use, any such
books and records to the extent related to the A&S Business or the A&S Assets
(subject to Section 10.1 of the Tax Matters Agreement, to the extent such books
and records are in Fox’s possession);

(viii)    other than rights to enforce the confidentiality provisions of any
confidentiality, non-disclosure or other similar Contracts to the extent related
to Confidential Information of the A&S Business, all records relating to the
negotiation and consummation of the transactions contemplated by this Agreement
and all records prepared in connection with the potential divestiture of all or
a part of the A&S Business, including: (A) bids received from third parties and
analyses relating to such transactions and (B) confidential communications with
legal counsel representing Fox or its Affiliates and the right to assert the
attorney-client privilege with respect thereto;

(ix)    the rights and interests (whether presently known or unknown, contingent
or otherwise) under any Contract that is not primarily related to the A&S
Business, including under any such Contract relating to, but not primarily
relating to, the A&S Business (each such shared Contract, a “Fox Shared
Contract”), which Fox Shared Contracts shall be Excluded Assets subject to the
rights of Newco and the obligations of the Parties set forth in Section 1.8(c);

(x)    all Permits of Fox or its Affiliates other than Transferable Permits,
subject to the rights of Newco and obligations of the Parties set forth in
Section 1.8;

(xi)    all of the issued and outstanding capital stock of, or other equity
interests in, the Subsidiaries of Fox other than Newco, the Newco Subs, the
Direct Sales Entities (and their respective Subsidiaries);

(xii)    any and all Assets that are expressly contemplated by any Ancillary
Agreement as Assets to be retained by or Conveyed to Fox or any other member of
the Fox Group;

(xiii)    any of the Assets listed on Schedule 1.5(b)(xiii); and

(xiv)    other than any A&S Assets or any Asset specifically listed or described
in Section 1.5(a) or the Schedules thereto, any and all Assets of Fox or its
Affiliates that are used, held for use in, or related to, businesses of Fox
other than the A&S Business.

(c)    In the event of any inconsistency or conflict that may arise in the
application or interpretation of the definitions of “A&S Assets” and “Excluded
Assets,” the explicit inclusion of an item on any Schedule referred to in either
definition shall take priority over any textual provision of either definition
that would otherwise operate to include or exclude such Asset from the
applicable definition.

(d)    The Parties acknowledge and agree that, except for such rights as are
otherwise expressly provided in this Agreement, the Merger Agreement or any
Ancillary Agreements, none of Newco, any of the Newco Subs or any Direct Sales
Entity (or any Subsidiary of a Direct Sales Entity) shall acquire or be
permitted to retain any direct or indirect right, title or interest in any
Excluded Assets through the Conveyance of all of the authorized and outstanding
equity interests in the Newco Subs and that if any of the Newco Subs owns,
leases or has the right to use any such Excluded Assets, such Excluded Assets
shall be Conveyed to Fox as contemplated by Section 1.3.

 

7



--------------------------------------------------------------------------------

1.6    A&S Liabilities; Excluded Liabilities.

(a)    For the purposes of this Agreement, “A&S Liabilities” shall mean each of
the following Liabilities of any of Fox and its Subsidiaries, regardless of
where, or against whom, such Liabilities are asserted or determined, but in each
case excluding the Excluded Liabilities:

(i)    all Liabilities that are: (A) expressly contemplated by this Agreement,
the Merger Agreement or any Ancillary Agreement (or any schedules hereto or
thereto) as Liabilities to be retained, assumed or retired by Newco, any other
member of the Newco Group, any Direct Sales Entity (or any Subsidiary of a
Direct Sales Entity) or any Direct Sales Purchaser, and all agreements,
obligations and Liabilities of any Person in the Newco Group, any Direct Sales
Entity (or any Subsidiary of a Direct Sales Entity) or any Direct Sales
Purchaser under this Agreement, the Merger Agreement or any of the Ancillary
Agreements or (B) listed or described on Schedule 1.6(a)(i);

(ii)    all Liabilities to the extent relating to:

(1)    the conduct and operation of the A&S Business, whether prior to, at or
after the Separation Time (including any Liability relating to, arising out of
or resulting from any act or failure to act by any directors, officers,
partners, managers, employees or agents of any member of the Newco Group or any
Direct Sales Entity (or any Subsidiary of a Direct Sales Entity) (whether or not
such act or failure to act is or was within such Person’s authority));

(2)    the conduct and operation of any business conducted by any member of the
Newco Group or any Direct Sales Entity (or any Subsidiary of a Direct Sales
Entity) at any time after the Separation Time (including any Liability relating
to, arising out of or resulting from any act or failure to act by any directors,
officers, partners, managers, employees or agents of any member of the Newco
Group or any Direct Sales Entity (or any Subsidiary of a Direct Sales Entity)
(whether or not such act or failure to act is or was within such Person’s
authority));

(3)    the ownership, operation or use of any A&S Asset, whether prior to, at or
after the Separation Time, but excluding any such Liabilities with respect to
any business or entity owned or operated by the A&S Business, any member of the
Newco Group or any Direct Sales Entity (or any Subsidiary of a Direct Sales
Entity) that has been divested or discontinued prior to the Separation Time (a
“Disposed A&S Business”) (including any real property owned or operated by such
a Disposed A&S Business), notwithstanding that such Asset would have constituted
an A&S Asset prior to such divestiture or discontinuance; and

(4)    any warranty, product liability obligation or claim or similar obligation
entered into, created or incurred in the course of business of the A&S Business
with respect to its products or services, whether prior to, at or after the
Separation Time;

(iii)    all Liabilities (including for the avoidance of doubt all Liabilities
under or related to any Environmental Laws, including for fines and penalties
associated with violations of any Environmental Laws, and for the costs
associated with any damage to or restoration of natural resources or any
investigation and remediation of environmental media impacted by Hazardous
Materials) directly relating to: (A) the Release of Hazardous Materials at, on,
under or from any Newco Owned Real Property, Newco Leased Real Property, Direct
Sales Owned Real Property or Direct Sales Leased Real Property, whether prior
to, at or after the Separation Time; (B) any violation or alleged violation of
Environmental Laws, whether prior to, at or after the Separation Time; (C) any
loss of life or injury to Persons due to exposure to asbestos prior to, at or
after the Separation Time; or (D) the off-site disposal, storage, transport,
discharge or Release of Hazardous Materials prior to, at or after the Separation
Time, in each of cases (A), (B), (C) and (D) to the extent relating to, arising
out of, resulting from or otherwise in respect of the conduct or operation of
the A&S Business or the ownership, operation or use of the A&S Assets (and, in
each such case, for the avoidance of doubt, excluding to the extent relating to
any Disposed A&S Business or any other Excluded Liabilities) or (E) the Real
Property Transfer Obligations for which Fox is responsible pursuant to
Section 6.8;

 

8



--------------------------------------------------------------------------------

(iv)    all Liabilities to the extent arising under the Newco Contracts and the
allocated portion of any Newco Shared Contract or any other Contract that is
assigned to a member of the Newco Group, any Direct Sales Entity (or any
Subsidiary of a Direct Sales Entity) or any Direct Sales Purchaser;

(v)    all Liabilities to the extent relating to leases for the A&S Assets;

(vi)    all customer deposits held by any member of the Fox Group to the extent
related to the provision of service by the A&S Business;

(vii)    accounts payable to the extent relating to the construction or
investment in the A&S Assets as of the Effective Time;

(viii)    all Liabilities allocated to Newco under the Tax Matters Agreement;

(ix)    all Liabilities for (i) Indebtedness solely between or among members of
the Newco Group or Direct Sales Entities (or Subsidiaries of Direct Sales
Entities); (ii) capital lease obligations of the A&S Business; and (iii) the A&S
Debt; and

(x)    except as otherwise provided in any Ancillary Agreement, herein or in the
Schedules hereto and subject to Section 1.6(b), all Liabilities of Fox or its
Subsidiaries that are not of a type covered by the preceding clauses (i) – (ix)
above to the extent arising out of, relating to or otherwise in respect of, the
ownership or use of the A&S Assets or the operation or the conduct of the A&S
Business, whether before, at or after the Separation Time (but, for the
avoidance of doubt, excluding to the extent relating to any Disposed A&S
Business or any other Excluded Liabilities).

(b)    Notwithstanding the foregoing, the A&S Liabilities shall not, in any
event, include any of the following Liabilities of Fox or its Subsidiaries (the
“Excluded Liabilities”):

(i)    without limitation of Section 1.6(b)(vi), all Liabilities (including for
the avoidance of doubt all Liabilities under or related to any Environmental
Laws, including for fines and penalties associated with violations of any
Environmental Laws, and for the costs associated with any damage to or
restoration of natural resources or any investigation and remediation of
environmental media impacted by Hazardous Materials) directly relating to:
(A) the Release of Hazardous Materials at, on, under or from any Newco Owned
Real Property, Newco Leased Real Property, Direct Sales Owned Real Property or
Direct Sales Leased Real Property; (B) any violation or alleged violation of
Environmental Law; (C) any loss of life or injury to Persons due to exposure to
asbestos; or (D) the off-site disposal, storage, transport, discharge or Release
of Hazardous Materials, in each of cases (A), (B), (C) and (D) to the extent
relating to, arising out of, resulting from or otherwise in respect of: (x) the
ownership, operation or use of the Excluded Assets, whether prior to, at or
after the Separation Time; (y) any business, operations or activities of a
member of the Fox Group (or any legal predecessor thereto or any current or
former Affiliate thereof) not related to the A&S Business, whether prior to, at
or after the Separation Time; or (z) any business or entity owned or operated by
any member of the Fox Group, the A&S Business, any member of the Newco Group or
any Direct Sales Entity (or any Subsidiary of a Direct Sales Entity) that is a
Disposed A&S Business (including any real property owned or operated by such a
Disposed A&S Business), in each cases of (A) and (B), subject to the limitations
and procedures set forth on Schedule 1.6(b)(vi)(5)(b);

(ii)    Liabilities for Indebtedness of Fox or its Subsidiaries (other than
(A) Indebtedness solely between or among members of the Newco Group or Direct
Sales Entities (or Subsidiaries of Direct Sales Entities); (B) capital lease
obligations of the A&S Business; and (C) subject to Section 3.5, the A&S Debt);

(iii)    all Liabilities, costs or expenses (including any legal, investment
banking or other advisory costs or expenses) incurred by or on behalf of any
member of the Newco Group or the Fox Group or any Direct Sales Entity (or any
Subsidiary of a Direct Sales Entity) at or prior to the Effective Time in
connection with the transactions contemplated by this Agreement, the Merger
Agreement or any Ancillary Agreement;

 

9



--------------------------------------------------------------------------------

(iv)    all Liabilities allocated to Fox under the Tax Matters Agreement;

(v)    (A) all Liabilities that are (1) expressly contemplated by this Agreement
or any Ancillary Agreement (or any schedules hereto or thereto) as Liabilities
to be retained, assumed or retired by Fox or any other member of the Fox Group
or (2) listed or described on Schedule 1.6(b)(v) and (B) all agreements,
obligations and Liabilities of any member of the Fox Group under this Agreement,
the Merger Agreement or any of the Ancillary Agreements;

(vi)    all Liabilities to the extent relating to:

(1)    the conduct and operation of any business (other than the A&S Business)
of the Fox Group, whether prior to, at or after the Separation Time (including
any Liability relating to, arising out of or resulting from any act or failure
to act by any directors, officers, partners, managers, employees or agents of
any member of the Fox Group (whether or not such act or failure to act is or was
within such Person’s authority)); and

(2)    the ownership, operation or use of any Excluded Asset, whether prior to,
at or after the Separation Time; and

(3)    the ownership or operation of any Disposed A&S Business (including any
real property owned or operated by such a Disposed A&S Business); and

(4)    any warranty, product liability obligation or claim or similar obligation
entered into, created or incurred in the course of business of the Fox Group
(other than the A&S Business) with respect to its products or services, whether
prior to, at or after the Separation Time; and

(5)    the matters set forth on Schedule 1.6(b)(vi)(5)(a), subject to the
limitations and procedures set forth on Schedule 1.6(b)(vi)(5)(b);

(vii)    all Liabilities to the extent arising under the allocated portion of
any Newco Shared Contract or any other Contract that is assigned to a member of
the Fox Group; and

(viii)    except as otherwise provided in any Ancillary Agreement, the Merger
Agreement, herein or in the Schedules hereto, all Liabilities of the A&S
Business that are not of a type covered by the preceding clauses (i) – (vii)
above to the extent arising out of, relating to or otherwise in respect of, the
ownership or use of the Assets of the Fox Group (other than the A&S Assets) or
the operation or the conduct of the business of the Fox Group (other than the
A&S Business), whether before, at or after the Separation Time.

(c)    In the event of any inconsistency or conflict that may arise in the
application or interpretation of the definitions of “A&S Liabilities” and
“Excluded Liabilities,” the explicit inclusion of an item on any Schedule
referred to in either definition shall take priority over any textual provision
of either definition that would otherwise operate to include or exclude such
Liability from the applicable definition.

(d)    The Parties acknowledge and agree that none of Newco, any other member of
the Newco Group, any Direct Sales Entity or any Subsidiary of a Direct Sales
Entity shall be required to assume or retain any Excluded Liabilities as a
result of the Newco Transfer or the Direct Sales, and that if any of the Newco
Subs or any Direct Sales Entity (or any Subsidiary of a Direct Sales Entity) is
liable for any Excluded Liabilities, such Excluded Liabilities shall be assumed
by Fox as contemplated by Section 1.3. Any Liability of any member of the Fox
Group not included in any of the clauses of Section 1.6(a) shall be an Excluded
Liability, and no Excluded Liability shall be a A&S Liability.

 

10



--------------------------------------------------------------------------------

1.7    Termination of Intercompany Agreements; Settlement of Intercompany
Accounts.

(a)    Except as set forth in Section 1.8(b), Newco, on behalf of itself and
each other member of the Newco Group, on the one hand, and Fox, on behalf of
itself and each other member of the Fox Group and each Direct Sales Entity (and
each Subsidiary of a Direct Sales Entity), on the other hand, hereby terminate
any and all Contracts, whether or not in writing and including any guarantee
obligations, between or among Newco, any member of the Newco Group or any Direct
Sales Entity (or any Subsidiary of a Direct Sales Entity), on the one hand, and
Fox or any member of the Fox Group, on the other hand (the “Related Party
Agreements”), effective as of the Separation Time. No such Contract (including
any provision thereof which purports to survive termination) shall be of any
further force or effect at or after the Separation Time and all parties shall be
released from all Liabilities thereunder other than the Liability to settle any
Intercompany Account as provided in Section 1.7(c). From and after the
Separation Time, no member of either Group or any Direct Sales Entity (or any
Subsidiary of a Direct Sales Entity) shall have any rights or obligations under
any Related Party Agreements, except as specifically provided in:
(i) Section 1.7(b) or elsewhere in this Agreement; (ii) the Merger Agreement; or
(iii) the Ancillary Agreements. Each Party shall, at the reasonable request of
any other Party, take, or cause to be taken, such other actions as may be
necessary to effect the foregoing.

(b)    The provisions of Section 1.7(a) shall not apply to any of the following
Contracts (or to any of the provisions thereof):

(i)    this Agreement, the Merger Agreement and the Ancillary Agreements (and
each other Contract expressly contemplated by this Agreement, the Merger
Agreement or any Ancillary Agreement to be entered into or continued by any of
the Parties, any of the members of their respective Groups or any Direct Sales
Entity (or any Subsidiary of a Direct Sales Entity));

(ii)    any Contracts or Intercompany Accounts solely between or among members
of the Newco Group or any Direct Sales Entity (or any Subsidiary of a Direct
Sales Entity);

(iii)    any Contracts to which any Person, other than the Parties and their
respective Affiliates, is a Party;

(iv)    any Contracts between: (i) a Subsidiary of Fox that is in the business
of selling or buying products or services to or from third parties and (ii) a
member of the Newco Group or any Direct Sales Entity (or any Subsidiary of a
Direct Sales Entity), and which Contract is related primarily to the provision
of such products or services and was or is entered into in the ordinary course
of business and on arm’s-length terms; and

(v)    any other Contracts that this Agreement, the Merger Agreement or any
Ancillary Agreement expressly contemplates shall survive the Distribution Date.

(c)    Each Intercompany Account outstanding immediately prior to the
Distribution Date will be satisfied and/or settled in full in cash or otherwise
cancelled and terminated or extinguished (in each case with no further liability
or obligation, including in respect of Taxes on Newco, any member of the Newco
Group or any Direct Sales Entity (or any Subsidiary of a Direct Sales Entity))
by the relevant members of the Fox Group, the Newco Group and any Direct Sales
Entity (and any Subsidiary of a Direct Sales Entity) no later than the
Distribution Date and prior to the Distribution, in each case in the manner
determined by Fox, subject to Ainge’s prior written consent, not to be
unreasonably withheld, conditioned or delayed. For the avoidance of any doubt,
any and all Liabilities arising from an Intercompany Account that are not so
satisfied and/or settled in full in cash or otherwise cancelled and terminated
or extinguished as contemplated by this Section 1.7 will constitute Excluded
Liabilities for the purposes hereof.

 

11



--------------------------------------------------------------------------------

1.8    Delayed Transfers.

(a)    Obtaining Consents. The Parties shall, as promptly as practicable after
the date hereof and for a period of eighteen (18) months following the Closing,
cooperate with each other and use their respective reasonable best efforts to
obtain: (i) the transfer, assignment or reissuance to Newco or a member of the
Newco Group of all Transferable Permits; (ii) the issuance to Newco or a member
of the Newco Group of any other Permits of Fox or its Affiliates that are
necessary for the ownership or operation of the A&S Business or the A&S Assets
that do not constitute Transferable Permits (“Non-Transferable Permits”); and
(iii) all Consents and Governmental Approvals of all other Persons to the extent
necessary to consummate the Newco Transfer and the Direct Sales as required by
the terms of any Law, license, permit, concession or Contract to which Fox or
any of its Subsidiaries is currently a party or by which any of them is bound,
subject to the limitations set forth in this Section 1.8; provided, however,
that no Party or member of the Fox Group shall be required to make any payments,
incur any Liability or offer or grant any accommodation (financial or otherwise,
that is not provided for in the underlying Contract) to any third party to
obtain any such Consents. Each of the Parties agrees that it shall not commit,
and shall cause its Subsidiaries not to commit, to any third party on behalf of
Newco, any member of the Newco Group or any Direct Sales Entity (or any
Subsidiary of any Direct Sales Entity) to make any payments, incur any Liability
or offer or grant any accommodation (financial or otherwise, regardless of any
provision to the contrary in the underlying Contract, including any requirements
for the securing or posting of any bonds, letters of credit or similar
instruments, or the furnishing of any guarantees) to any third party to obtain
any such Consents that would be a Liability of Newco, any member of the Newco
Group or any Direct Sales Entity (or any Subsidiary or any Direct Sales Entity)
after the Separation Time, without Newco’s prior express written consent (and,
unless the Merger Agreement shall have been terminated in accordance with its
terms, Ainge’s prior express written consent). For the avoidance of doubt, the
required efforts and responsibilities of the Parties to seek the regulatory
approvals contemplated by the Antitrust Filings (as defined in the Merger
Agreement) shall be governed by the Merger Agreement.

(b)    Transfer in Violation of Laws or Requiring Consent or Governmental
Approval. If and to the extent that the Conveyance to any member of the Newco
Group of any A&S Assets or to any member of the Fox Group of any Excluded Assets
would be a violation of applicable Laws or require any Consent or Governmental
Approval in connection with the Newco Transfer (including the transfer,
assignment or reissuance of any Transferable Permit or the issuance or
reissuance of any Non-Transferable Permit) that has not been obtained at the
Separation Time, then, notwithstanding any other provision hereof, the
Conveyance to the Newco Group of such A&S Assets or to the Fox Group of such
Excluded Assets (any such Asset, a “Deferred Asset”) shall automatically be
deferred and no Conveyance shall occur until all legal impediments are removed
or such Consents or Governmental Approvals have been obtained. Notwithstanding
the foregoing, any such Deferred Asset shall still be considered a A&S Asset or
Excluded Asset, as applicable, and the Person retaining such Asset shall
thereafter hold such Asset in trust for the benefit of the Person entitled
thereto (and at such Person’s sole expense) until the consummation of the
Conveyance thereof. To the extent that any Deferred Asset cannot be Conveyed
without the Consent or Governmental Approval of any Person which Consent or
Governmental Approval has not been obtained prior to the Separation Time, this
Agreement will not constitute an agreement to Convey such Deferred Asset if an
attempted Conveyance would constitute a breach thereof or violate any Law. The
Parties shall use their reasonable best efforts to develop and implement
mutually acceptable arrangements to place the Person entitled to receive such
Deferred Asset, insofar as reasonably possible, in the same position as if such
Deferred Asset had been Conveyed as contemplated hereby and so that all the
benefits and burdens relating to such Deferred Asset, including possession, use,
risk of loss, potential for gain, any Tax Liabilities in respect thereof and
dominion, ability to enforce the rights under or with respect to, control and
command over such Deferred Asset, are to inure from and after the Separation
Time. Such arrangements may include, among others, the entry into reseller
agreements with respect to government Contracts, or the entry into
subcontracting, sublicensing, subleasing or other similar agreements. Under any
such arrangements, the Party retaining the Deferred Asset will agree to enforce
(at the other Party’s cost and at its reasonable request) any and all claims,
rights and benefits of such Person against any third parties arising from such
Deferred Asset. If and when the legal or contractual impediments the presence of
which caused the deferral of transfer of any Deferred Asset

 

12



--------------------------------------------------------------------------------

pursuant to this Section 1.8(b) are removed or any Consents and/or Governmental
Approvals the absence of which caused the deferral of transfer of any Deferred
Asset pursuant to this Section 1.8(b) are obtained, the transfer of the
applicable Deferred Asset shall be effected in accordance with the terms of this
Agreement and/or such applicable Ancillary Agreement. The obligations set forth
in this Section 1.8(b) shall survive for the duration of the term of the
applicable Contract (without any obligation to renew or extend).

(c)    Shared Contracts.

(i)    Fox (including on behalf of the other members of the Fox Group) shall use
reasonable best efforts to separate and cause the applicable member of the Newco
Group or the applicable Direct Sales Entity (or the applicable Subsidiary of a
Direct Sales Entity) to enter into new agreements with the counterparties to the
Fox Shared Contracts prior to the Separation, so that the Newco Group or the
applicable Direct Sales Entity (or the applicable Subsidiary of a Direct Sales
Entity) will be entitled to the rights and interests of, and will be subject to
the Liabilities under, such Fox Shared Contract to the extent related to the A&S
Business. Upon such separation of a Fox Shared Contract, the separated Contract
that is related to the A&S Business will be a Newco Contract and the other
separated Contract will be an Excluded Asset. To the extent that Fox is unable
or the counterparties are unwilling to enter into agreements with respect to any
Fox Shared Contract, Fox (or the applicable member of the Fox Group) will
partially assign the A&S Business functions to Newco or the applicable Direct
Sales Entity (or the applicable Subsidiary of a Direct Sales Entity) in the
manner agreed to by the Parties (but only if such Fox Shared Contract is
assignable) and in the event that such partial assignment is not permitted by
the terms of the applicable Fox Shared Contract or consented to by the
applicable counterparty, Fox shall use reasonable best efforts to provide for an
alternative arrangement so that the applicable member of the Newco Group or the
applicable Direct Sales Entity (or the applicable Subsidiary of a Direct Sales
Entity) will have the benefits and burdens of such Fox Shared Contract as though
it had been partially assigned; provided, however, that no member of the Fox
Group shall be required to make any payments (other than as provided for in the
underlying Contract) to any third party in connection with the foregoing;
provided, further, that Fox shall obtain Ainge’s express written consent (such
consent not to be unreasonably withheld, conditioned or delayed) prior to
agreeing to any waiver, amendment, modification or termination under any such
Fox Shared Contract if such waiver, amendment, modification or termination would
have the effect of limiting or restricting the rights or interests of, or
increasing the costs to, a member of the Newco Group or the applicable Direct
Sales Entity (or the applicable Subsidiary of a Direct Sales Entity), under such
Fox Shared Contract. Newco shall cooperate with Fox in connection with the
entering into of any new agreement or partial assignment. The obligations set
forth in the first sentence of this Section 1.8(c)(i) regarding Fox use of
reasonable best efforts to separate and assign Fox Shared Contracts shall
terminate on the eighteen (18) month anniversary of the Closing Date, and the
obligations set forth in the remainder of this Section 1.8(c)(i), including the
obligations of Fox to use reasonable best efforts to provide for alternative
arrangements, shall survive for the duration of the term of the applicable
Contract (without any obligation to renew or extend).

(ii)    Newco (including on behalf of the other members of the Newco Group)
shall use reasonable best efforts to separate and cause the applicable member of
the Fox Group to enter into new agreements with the counterparties to the Newco
Shared Contracts prior to the Separation, so that the Fox Group will be entitled
to the rights and interests of, and will be subject to the Liabilities under,
such Newco Shared Contract to the extent not related to the A&S Business. Upon
such separation of a Newco Shared Contract, the separated Contract that is
related to the A&S Business will be a Newco Contract and the other separated
Contract will be an Excluded Asset. To the extent that Newco is unable or the
counterparties are unwilling to enter into agreements with respect to any Newco
Shared Contract, Newco (or the applicable member of the Newco Group) will
partially assign the non-A&S Business functions to Fox in the manner agreed to
by the Parties (but only if such Newco Shared Contract is assignable) and in the
event that such partial assignment is not permitted by the terms of the
applicable Newco Shared Contract or consented to by the applicable counterparty,
Newco shall use reasonable

 

13



--------------------------------------------------------------------------------

best efforts to provide for an alternative arrangement so that the applicable
member of the Fox Group will have the benefits and burdens of such Newco Shared
Contract as though it had been partially assigned; provided, however, that no
member of the Newco Group shall be required to make any payments (other than as
provided for in the underlying Contract) to any third party in connection with
the foregoing; provided, further, that Newco shall obtain Fox’s written consent
(such consent not to be unreasonably withheld, conditioned or delayed) prior to
agreeing to any waiver, amendment, modification or termination under any such
Newco Shared Contract if such waiver, amendment, modification or termination
would have the effect of limiting, restricting the rights or interests of, or
increasing the costs to, the Fox Group under such Newco Shared Contract. Fox
shall cooperate with Newco in connection with the entering into of any new
agreement or partial assignment. The obligations set forth in the first sentence
of this Section 1.8(c)(ii) regarding Newco’s use of reasonable best efforts to
separate and assign Newco Shared Contracts shall terminate on the eighteen
(18) month anniversary of the Closing Date, and the obligations set forth in the
remainder of this Section 1.8(c)(ii), including the obligations of Newco to use
reasonable best efforts to provide for alternative arrangements, shall survive
for the duration of the term of the applicable Contract (without any obligation
to renew or extend).

1.9    Novations of Newco Contracts. Upon Fox’s request, the Parties (which,
prior to the Effective Time shall not impose obligations on Ainge under any
Newco Contract) shall use reasonable best efforts to obtain the novation of any
Newco Contract so specified by Fox, whether prior to, at or following the
Separation Time (it being understood that such obligations shall apply following
the Separation Time regardless of whether any such Newco Contract has been
Conveyed pursuant to the terms hereof or such Conveyance was deferred in
accordance with Section 1.8(b)); provided, however, that no member of the Fox
Group or the Newco Group, and neither Ainge nor any Direct Sales Entity (or any
Subsidiary of a Direct Sales Entity), shall be required to make any payments
(other than as provided for in the underlying Contract) to any third party in
connection with the foregoing. The foregoing obligations shall terminate on the
eighteen (18) month anniversary of the Closing Date.

1.10    Bank Accounts.

(a)    Each of Fox and Newco shall, and shall cause their respective
Subsidiaries to, use their commercially reasonable efforts to take all actions
necessary to amend all Contracts governing each bank and brokerage account owned
by Newco, any other member of the Newco Group or any Direct Sales Entity (or the
applicable Subsidiary of a Direct Sales Entity) (collectively, the “Newco
Accounts”), so that such Newco Accounts, if currently linked (whether by
automatic withdrawal, automatic deposit or any other authorization to transfer
funds from or to, hereinafter “linked”) to any bank or brokerage account owned
by Fox or any member of the Fox Group (collectively, the “Fox Accounts”) are
de-linked from such Fox Accounts.

(b)    Each of Fox and Newco shall, and shall cause their respective
Subsidiaries to, use their commercially reasonable efforts to take all actions
necessary to amend all Contracts governing the Fox Accounts so that such Fox
Accounts, if currently linked to any Newco Account, are de-linked from such
Newco Accounts.

(c)    With respect to any outstanding checks issued by Fox, Newco or any of
their respective Subsidiaries prior to the Separation Time, such outstanding
checks shall be honored from and after the Separation Time by the Person or
Group owning the account on which the check is drawn, without modifying in any
way the allocation of Liability (and rights to reimbursement) for such amounts
under this Agreement, the Merger Agreement or any Ancillary Agreement.

1.11    No Representation or Warranty. EACH OF FOX AND NEWCO (ON BEHALF OF
ITSELF AND EACH OTHER MEMBER OF THE NEWCO GROUP) UNDERSTANDS AND AGREES THAT,
EXCEPT AS EXPRESSLY SET FORTH HEREIN, IN THE MERGER AGREEMENT OR IN ANY
ANCILLARY

 

14



--------------------------------------------------------------------------------

AGREEMENT OR ANY OTHER AGREEMENT OR DOCUMENT CONTEMPLATED BY THIS AGREEMENT, THE
MERGER AGREEMENT, ANY ANCILLARY AGREEMENT OR OTHERWISE, NO PARTY TO THIS
AGREEMENT IS REPRESENTING OR WARRANTING IN ANY WAY AS TO THE CONDITION OR THE
VALUE OF ANY ASSETS, BUSINESSES OR THE AMOUNT OF ANY LIABILITIES CONTRIBUTED,
TRANSFERRED, DISTRIBUTED OR ASSUMED AS CONTEMPLATED HEREBY, AS TO ANY CONSENTS
OR GOVERNMENTAL APPROVALS REQUIRED IN CONNECTION HEREWITH OR THEREWITH, AS TO
THE VALUE OF ANY ASSETS OF SUCH PARTY, AS TO THE ABSENCE OF ANY DEFENSES OR
RIGHT OF SETOFF OR FREEDOM FROM COUNTERCLAIM WITH RESPECT TO ANY ACTION OR OTHER
ASSET, INCLUDING ACCOUNTS RECEIVABLE, OF ANY PARTY, OR AS TO THE LEGAL
SUFFICIENCY OF ANY CONTRIBUTION, DISTRIBUTION, ASSIGNMENT, DOCUMENT, CERTIFICATE
OR INSTRUMENT DELIVERED HEREUNDER TO CONVEY TITLE TO ANY ASSET OR THING OF VALUE
UPON THE EXECUTION, DELIVERY AND FILING HEREOF OR THEREOF. FOR THE AVOIDANCE OF
DOUBT, THIS SECTION 1.11 SHALL HAVE NO EFFECT ON ANY REPRESENTATION OR WARRANTY
MADE HEREIN, IN THE MERGER AGREEMENT OR IN ANY ANCILLARY AGREEMENT OR ANY OTHER
AGREEMENT OR DOCUMENT CONTEMPLATED BY THIS AGREEMENT, THE MERGER AGREEMENT, ANY
ANCILLARY AGREEMENT OR OTHERWISE.

1.12    Waiver of Bulk-Sales Laws. Each of Newco and Fox hereby waives
compliance by each member of the other Party’s respective Group with the
requirements and provisions of the “bulk-sale” or “bulk-transfer” Laws of any
jurisdiction that may otherwise be applicable with respect to the transfer or
sale of any or all of the Assets to any member of the Newco Group or the Fox
Group, as applicable.

 

2. COMPLETION OF THE NEWCO TRANSFER

2.1    Separation Time. Subject to the satisfaction and waiver (in accordance
with the provisions hereof) of the conditions set forth in Section 7 (other than
the conditions, which by their nature are to be satisfied at the Separation
Time, but subject to such conditions being capable of being satisfied at the
Separation Time), and subject to Section 1.8(b), the effective time and date of
each Conveyance and assumption of any Asset or Liability in accordance with
Section 1 in connection with the Newco Transfer shall be 12:01 a.m., Eastern
Time, on the anticipated Distribution Date (such time, the “Separation Time,”
and such date the “Separation Date”) or such other time as determined pursuant
to Section 1.8.

2.2    Separation Deliveries.

(a)    Agreements to be Delivered by Fox. On the Separation Date, Fox shall
deliver, or shall cause its appropriate Subsidiaries to deliver, to Newco all of
the following instruments:

(i)    all Transfer Documents as described in Section 2.4 and Section 2.5;

(ii)    the Tax Matters Agreement, substantially in the form attached hereto as
Exhibit A and revised as provided in the footnotes therein (the “Tax Matters
Agreement”), duly executed by the members of the Fox Group party thereto;

(iii)    the Transition Services Agreement, substantially in the form attached
hereto as Exhibit B (the “Transition Services Agreement”), duly executed by the
members of the Fox Group party thereto;

(iv)    the Intellectual Property Cross-License Agreement, substantially in the
form attached as Exhibit C (the “Cross-License Agreement”), duly executed by the
members of the Fox Group party thereto; and

(v)    any other Ancillary Agreements to which the Parties mutually agree.

 

15



--------------------------------------------------------------------------------

(b)    Agreements to be Delivered by Newco. On the Separation Date, Newco shall
deliver, or shall cause the Newco Subs to deliver, as appropriate, to Fox, in
each case where any member of the Newco Group is a party to any Ancillary
Agreement, a counterpart of such Ancillary Agreement duly executed by each
member of the Newco Group that is a party thereto.

(c)    Document Delivery. Promptly following the Separation Date, Fox shall
deliver, or shall cause its appropriate Subsidiaries to deliver, to Newco, the
Newco Books and Records, Newco Contracts and any other documents that are A&S
Assets.

2.3    Certain Resignations. At or prior to the Distribution Date, Fox shall use
its reasonable best efforts to cause each employee and director of Fox and its
Subsidiaries who will not be employed by Newco or a Newco Sub after the
Distribution Date to resign, effective not later than the Distribution Date,
from all boards of directors or similar governing bodies of Newco or any Newco
Sub on which they serve, and from all positions as officers of Newco or any
Newco Sub in which they serve.

2.4    Transfer of A&S Assets and Assumption of A&S Liabilities. In furtherance
of the Conveyance of A&S Assets and the assumption of A&S Liabilities provided
in Section 1.1 and Section 1.2, on or prior to the Separation Date (and
thereafter at any time upon the request of Newco in accordance with
Section 1.8): (a) Fox shall execute and deliver, and shall cause its
Subsidiaries to execute and deliver, such bills of sale, stock powers,
certificates of title, assignments of Contracts, assignments of Newco IP in a
form required to record transfer of title in each applicable jurisdiction,
Consents (to the extent obtained), Transferable Permits, easements, leases,
deeds and other instruments of Conveyance (in each case in a form that is
consistent with the terms and conditions of this Agreement, required by
applicable Law to record or register transfer of title in each applicable
jurisdiction, and otherwise customary in the jurisdiction in which the relevant
Assets are located and reasonably acceptable to the Parties), as and to the
extent reasonably necessary or appropriate to evidence the Conveyance of all of
Fox’s and its Subsidiaries’ (other than Newco and the Newco Subs) right, title
and interest in and to the A&S Assets (except for the A&S Assets held by the
Direct Sales Sellers) to Newco and the Newco Subs (it being understood that no
such bill of sale, stock power, certificate of title, deed, assignment of
Contract or other instrument of Conveyance shall require Fox or any of its
Affiliates to make any additional representations, warranties or covenants,
expressed or implied, not contained in this Agreement, the Merger Agreement or
any Ancillary Agreement, except to the extent required to comply with applicable
Law, and in which case the Parties shall enter into such supplemental agreements
or arrangements as are effective to preserve the allocation of economic benefits
and burdens contemplated by this Agreement) and (b) Newco shall execute and
deliver such assumptions of Contracts and other instruments of assumption or
Conveyance (in each case in a form that is consistent with the terms and
conditions of this Agreement, required by applicable Law to record or register
transfer of title in each applicable jurisdiction, and otherwise customary in
the jurisdiction in which the relevant Liabilities are located and reasonably
acceptable to the Parties) as and to the extent reasonably necessary to evidence
the valid and effective assumption of the A&S Liabilities (except for the A&S
Liabilities to be assumed by the Direct Sales Purchasers) by Newco (it being
understood that no assumptions of Contracts and other instruments of assumption
or conveyance shall require Newco or any of its Affiliates to make any
additional representations, warranties or covenants, expressed or implied, not
contained in this Agreement, the Merger Agreement or any Ancillary Agreement,
except to the extent required to comply with applicable Law, and in which case
the Parties shall enter into such supplemental agreements or arrangements as are
effective to preserve the allocation of economic benefits and burdens
contemplated by this Agreement). All of the foregoing documents contemplated by
this Section 2.4 shall be referred to collectively herein as the “Fox Transfer
Documents.”

2.5    Transfer of Excluded Assets; Assumption of Excluded Liabilities. In
furtherance of the Conveyance of Excluded Assets and the assumption of Excluded
Liabilities provided in Section 1.3, prior to or at the Separation Time:
(a) Newco shall execute and deliver, and shall cause the Newco Subs to execute
and deliver, such bills of sale, stock powers, certificates of title,
assignments of Contracts, Consents (to the extent obtained), easements, leases,
deeds and other instruments of Conveyance (in each case in a form that is
consistent

 

16



--------------------------------------------------------------------------------

with the terms and conditions of this Agreement, required by applicable Law to
record or register transfer of title in each applicable jurisdiction, and
otherwise customary in the jurisdiction in which the relevant Assets are located
and reasonably acceptable to the Parties) as and to the extent reasonably
necessary or appropriate to evidence the Conveyance of all of Newco’s and the
Newco Subs’ right, title and interest in and to the Excluded Assets to Fox and
its Subsidiaries (other than Newco and the Newco Subs) (it being understood that
no such bill of sale, stock power, certificate of title, deed, assignment of
Contract or other instrument of Conveyance shall require Newco or any of its
Affiliates to make any additional representations, warranties or covenants,
expressed or implied, not contained in this Agreement, the Merger Agreement or
any Ancillary Agreement except to the extent required to comply with applicable
Law, and in which case the Parties shall enter into such supplemental agreements
or arrangements as are effective to preserve the allocation of economic benefits
and burdens contemplated by this Agreement) and (b) Fox shall execute and
deliver such assumptions of Contracts and other instruments of assumption or
Conveyance (in each case in a form that is consistent with the terms and
conditions of this Agreement, required by applicable Law to record or register
transfer of title in each applicable jurisdiction, and otherwise customary in
the jurisdiction in which the relevant Liabilities are located and reasonably
acceptable to the Parties) as and to the extent reasonably necessary to evidence
the valid and effective assumption of the Excluded Liabilities by Fox (it being
understood that no assumptions of Contracts and other instruments of assumption
or conveyance shall require Newco or any of its Affiliates to make any
additional representations, warranties or covenants, expressed or implied, not
contained in this Agreement, the Merger Agreement or any Ancillary Agreement,
except to the extent required to comply with applicable Law, and in which case
the Parties shall enter into such supplemental agreements or arrangements as are
effective to preserve the allocation of economic benefits and burdens
contemplated by this Agreement). All of the foregoing documents contemplated by
this Section 2.5, together with the Fox Transfer Documents, shall be referred to
collectively herein as the “Transfer Documents,” and all such Transfer Documents
shall be prepared, executed and delivered in a manner approved by Ainge (not to
be unreasonably withheld, conditioned or delayed); provided, that if Ainge does
not provide comments to any such Transfer Document to Fox within ten
(10) Business Days of receipt thereof, Ainge’s approval with respect to such
Transfer Document shall be deemed granted. The Parties shall perform the
obligations set forth in Section 2.4 and this Section 2.5, in each case, in
accordance with applicable Law.

2.6    Exchange. In exchange for the Newco Contribution, Newco shall (a) issue
to Fox additional shares of Newco Common Stock such that the number of shares of
Newco Common Stock then outstanding shall be equal to the number of shares of
Newco Common Stock necessary to effect the Distribution; (b) issue to Fox the
Newco Securities; and (c) distribute to Fox cash in an aggregate amount equal to
the Basis Amount (the “Cash Dividend”), in immediately available funds to one or
more accounts designated by Fox.

 

3. COMPLETION OF THE DISTRIBUTION

3.1    Manner of Distribution. Fox may, in its sole discretion, elect to effect
the Distribution as a Spin-Off, as an Exchange Offer, or as a combination of a
Spin-Off and an Exchange Offer with or without a Clean-Up Spin-Off. Fox shall
provide written notice to Ainge of the form of the Distribution no later than
thirty (30) days prior to the anticipated Closing Date; provided, that in the
event that Fox elects to effect the Distribution as an Exchange Offer, the
foregoing prior written notice requirement shall not prohibit Fox from effecting
a Spin-Off or Clean-Up Spin-Off if the Exchange Offer is not fully subscribed.
All shares of Newco Common Stock held by Fox on the Distribution Date will be
distributed to the holders of Fox Common Stock in the manner set forth in
Section 3.2(a) or Section 3.2(b) and/or Section 3.2(c). In the event Fox elects
to effect a Spin-Off, at least five (5) Business Days prior to the Distribution
Date, Fox shall provide to Newco and Ainge a list of Record Holders entitled to
receive Newco Common Stock in connection with such Distribution.

3.2    The Distribution.

(a)    To the extent the Distribution includes a Spin-Off, subject to the terms
thereof, in accordance with Section 3.2(c), each Record Holder (other than Fox
or any other member of the Fox Group) will be entitled to receive for each share
of common stock, par value $0.01 per share, of Fox (“Fox Common Stock”) held by
such

 

17



--------------------------------------------------------------------------------

Record Holder as of the Record Date a number of shares of Newco Common Stock
equal to the total number of shares of Newco Common Stock held by Fox on the
Distribution Date, multiplied by a fraction, the numerator of which is the
number of shares of Fox Common Stock held by such Record Holder as of the Record
Date and the denominator of which is the total number of shares of Fox Common
Stock outstanding on the Record Date (excluding Treasury shares held by Fox and
any shares of Fox Common Stock otherwise held by any member of the Fox Group).
To the extent the Distribution is effected as a Spin-Off, prior to the
Distribution Date, the Fox Board, in accordance with applicable Law, shall
establish (or designate a committee of the Fox Board to establish) the Record
Date for the Distribution and any appropriate procedures in connection with the
Spin-Off. To the extent any of the Distribution is effected as an Exchange Offer
followed by a Clean-Up Spin-Off of any remaining shares of Newco Common Stock to
be distributed by Fox pursuant to Section 3.2(b), the Fox Board shall set the
Record Date as the time on the Distribution Date immediately following the time
at which the validly tendered shares of Fox Common Stock are accepted for
payment in the Exchange Offer.

(b)    Subject to the terms and conditions thereof, to the extent any of the
Distribution is effected as an Exchange Offer, each Fox shareholder may elect in
the Exchange Offer to exchange a number of shares of Fox Common Stock held by
such Fox stockholder for shares of Newco Common Stock. Subject to applicable
securities Laws, Fox shall determine, in its sole discretion, the terms and
conditions of the Exchange Offer, including the exchange ratio (including any
discount to the reference price of shares of Ainge Common Stock), the timing of
the offer period and any extensions thereto, and other customary provisions,
each as will be set forth in the Newco Registration Statement (as defined below)
and Schedule TO (as defined below); provided, however, that except to the extent
required by applicable Law, the maximum number of days that the Exchange Offer
may be extended following satisfaction of the conditions to Closing set forth in
Section 6 and Section 7 of the Merger Agreement (other than consummation of the
transactions contemplated by this Agreement and satisfaction of those conditions
to be satisfied as of the Closing Date, provided that such conditions are
capable of being satisfied at such date) shall be the earlier of (i) twenty (20)
Business Days and (ii) the latest date that would permit the Distribution Date
to occur prior to the End Date in compliance with all applicable Laws. Before
filing the Newco Registration Statement, the Schedule TO or any amendments or
supplements thereto, or comparable documents under securities or state “blue
sky” Laws of any jurisdiction, Fox and/or Newco (as applicable) will furnish to
Ainge and its counsel copies of all such documents proposed to be filed
(including all exhibits thereto), which documents will be subject to the
reasonable comment of Ainge and its counsel, and, before filing any such
document, Fox and/or Newco (as applicable) shall reasonably consider any changes
thereto that Ainge and its counsel shall reasonably request.

(c)    Subject to Section 3.1, the terms and conditions of any Clean-Up Spin-Off
shall be as determined by Fox in its sole discretion; provided, however, that:
(i) any shares of Newco Common Stock that are not subscribed for in the Exchange
Offer must be distributed to Fox’s shareholders in the Clean-Up Spin-Off and
(ii) subject to any applicable Law or stock exchange requirement, the Clean-Up
Spin-Off shall take place on the Distribution Date immediately following the
consummation of the Exchange Offer and the Record Date for the Clean-Up Spin-Off
shall be established as of such date in the same manner as provided in
Section 3.2(a).

(d)    In the event of a Spin-Off or Clean-Up Spin-Off, no action by any Record
Holder shall be necessary for such Record Holder (or such Record Holder’s
designated transferee or transferees) to receive the applicable number of shares
of Newco Common Stock such stockholder is entitled to in the Distribution. For
stockholders of Fox who own shares of Fox Common Stock through a broker or other
nominee, their shares of Newco Common Stock will be credited to their respective
accounts by such broker or nominee.

(e)    Upon the consummation of the Distribution, Fox shall deliver to the
Exchange Agent a book-entry authorization representing the shares of Newco
Common Stock being transferred in the Distribution, for the account of Fox’s
stockholders that are entitled thereto, and any other information reasonably
requested by the Exchange Agent. The Exchange Agent shall hold book-entry shares
for the account of Fox’s stockholders pending the Merger. In no event shall the
aggregate number of shares of Newco Common Stock issued and distributed in the
Distribution exceed the number of shares of Newco Common Stock held by Fox on
the Distribution Date.

 

18



--------------------------------------------------------------------------------

(f)    The Parties shall keep each other reasonably informed with respect to the
transactions contemplated by this Section 3.2 in order to coordinate the timing
of such transactions to the extent reasonably practicable and desirable and
otherwise consistent with the other provisions of this Section 3.2.

(g)    Neither of the Parties, and none of their respective Affiliates, will be
liable to any Person in respect of any shares of Newco Common Stock (or
dividends or distributions with respect thereto) that are properly delivered to
a public official pursuant to any applicable abandoned property, escheat or
similar Law.

3.3    Actions Prior to Distribution.

(a)    Newco will cooperate with Fox to accomplish the Distribution, including
in connection with the preparation of all documents and the making of all
filings required in connection with the Distribution. Fox will be permitted to
reasonably direct and control the efforts, prior to the Distribution Date, of
Newco in connection with the Distribution in accordance with the terms and
subject to the conditions of this Agreement, the Merger Agreement and all
Ancillary Agreements (including the selection of any investment bank or manager
in connection with the Distribution, as well as any financial printer,
solicitation and/or transfer agent and financial, legal, accounting and other
advisors for Fox, but not the selection of the Exchange Agent, who will be
selected pursuant to Section 1.6(b) of the Merger Agreement), and Newco will use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all other things reasonably necessary to facilitate
the Distribution as reasonably directed by Fox in good faith and in accordance
with the terms and subject to the conditions of this Agreement, the Merger
Agreement and all Ancillary Agreements. Without limiting the generality of the
foregoing, Newco will, and will cause its Subsidiaries and its and their
respective employees, advisors, agents, accountants, counsel and other
representatives to, as reasonably directed by Fox in good faith, reasonably
cooperate in and take the following actions: (i) preparing and filing the
registration under the Securities Act or the Exchange Act of Newco Common Stock
on an appropriate registration form or forms to be designated by Fox (the “Newco
Registration Statement”) and, if applicable, following effectiveness of the
Newco Registration Statement, a Schedule TO (together with any amendments
thereto, the “Schedule TO”); (ii) participating in meetings, drafting sessions,
due diligence sessions, management presentation sessions, and “road shows” in
connection with the Distribution (including any marketing efforts); (iii)
furnishing to any dealer manager or other similar agent participating in the
Distribution (A) “cold comfort” letters from independent public accountants in
customary form and covering such matters as are customary for an underwritten
public offering (including with respect to events subsequent to the date of
financial statements included in any offering document) and (B) opinions and
negative assurance letters of counsel in customary form and covering such
matters as may be reasonably requested; and (iv) furnishing all historical and
forward-looking financial and other pertinent financial and other information
that is available to Newco and is reasonably required in connection with the
Distribution.

(b)    Fox and Newco will prepare and mail, prior to the Distribution Date, to
the holders of shares of Fox Common Stock, such information concerning Newco,
Ainge, their respective businesses, operations and management, the Distribution
and such other matters as Fox will reasonably determine and as may be required
by applicable Law. Fox and Newco will prepare, and Newco will, to the extent
required under applicable Law, file with the SEC any such documentation and any
requisite no-action letters which Fox determines are necessary or desirable to
effectuate the Distribution and Fox and Newco will each use its reasonable best
efforts to obtain all necessary approvals from the SEC with respect thereto as
soon as practicable.

(c)    Fox and Newco will take all such action as may be necessary or
appropriate under the securities or “blue sky” Laws of the United States (and
any comparable Laws under any foreign jurisdiction) in connection with the
Distribution.

(d)    Fox and Newco will take all reasonable steps necessary and appropriate to
cause the conditions set forth in Section 7.2 to be satisfied and to effect the
Distribution on the Distribution Date.

 

19



--------------------------------------------------------------------------------

(e)    Notwithstanding anything to the contrary, any and all costs, expenses and
Liabilities incurred by or on behalf of Newco or any member of the Newco Group
as a result of or in connection with the matters set forth in this Section 3.3
shall be the sole responsibility of Fox and shall be deemed to be “Excluded
Liabilities” for the purposes hereof.

(f)    Notwithstanding anything to the contrary, without any further action
required by any Party, effective as of immediately prior to the Effective Time,
all provisions of this Section 3.3, with the exception of Section 3.3(a), shall
automatically terminate and be of no further force and the Parties shall cease
to have any rights or obligations thereunder.

(g)    Nothing under this Section 3.3 shall be deemed to limit or affect the
Parties’ rights and obligations under the Merger Agreement.

3.4    Additional Matters.

(a)    Tax Withholding. Fox and Newco, as the case may be, will be entitled, and
will instruct the transfer agent or the Exchange Agent, as applicable, to deduct
and withhold from the consideration otherwise payable pursuant to this Agreement
such amounts required to be deducted and withheld with respect to the making of
such payments under the Code or any provision of local or foreign Tax Law. Any
withheld amounts will be treated for all purposes of this Agreement as having
been paid to the Persons otherwise entitled thereto.

(b)    Delivery of Shares. Upon the consummation of the Distribution, Fox will
deliver to the transfer agent or Exchange Agent, as applicable, a book-entry
authorization representing the shares of Newco Common Stock being distributed in
the Distribution for the account of the Fox stockholders that are entitled
thereto. The Exchange Agent will hold such book-entry shares for the account of
the Fox stockholders pending the Merger, as provided in Section 1.6 of the
Merger Agreement. Immediately after the time of the Distribution and prior to
the Effective Time, the shares of Newco Common Stock will not be transferable
and the transfer agent for the shares of Newco Common Stock will not transfer
any shares of Newco Common Stock. The Distribution will be deemed to be
effective upon written authorization from Fox to the transfer agent or the
Exchange Agent to proceed as set forth in Section 3.2.

(c)    Cash Reduction. Prior to the Cut-Off Time, Fox may, and may cause any
member of the Newco Group or any Direct Sales Entity (or any Subsidiary of a
Direct Sales Entity) to, take such actions as Fox deems advisable to minimize or
reduce the amount of Cash in excess of the amounts set forth on Schedule 3.4(c)
remaining in any accounts held by or in the name of a member of the Newco Group
or a Direct Sales Entity (or a Subsidiary of a Direct Sales Entity) as of the
Separation Time.

3.5    Cash, Working Capital and Indebtedness Adjustments.

(a)    Promptly following the Distribution Date, but in no event later than
ninety (90) days thereafter, Newco shall, at its expense, prepare and submit to
Fox a proposed statement (the “Proposed Statement”) setting forth, in accordance
with the Accounting Principles and in reasonable detail using the format in the
illustrative example attached to the Accounting Principles: (i) a proposed
balance sheet of the A&S Business as of 11:59 p.m. on the day prior to the
Distribution Date (the “Proposed Balance Sheet” and such time, the “Cut-Off
Time”) and (ii) Newco’s calculation of (x) Cash of the A&S Business as of the
Cut-Off Time (the “Proposed Closing Cash”), (y) A&S Debt as of the Cut-Off Time
(without giving effect to the Financing and the issuance of the Newco
Securities, but including all accrued and unpaid interest, if any, in respect of
the Newco Financing and the Newco Securities as of the Cut-Off Time) (the
“Proposed Closing Indebtedness”) and (z) the Net Working Capital of the A&S
Business as of the Cut-Off Time (the “Proposed Net Working Capital Amount”). In
the event Fox disputes any matter set forth in the Proposed Statement (including
the calculation of the Proposed Closing Cash, Proposed Closing Indebtedness or
the Proposed Net Working Capital Amount), Fox shall notify Newco in writing of
its objections within forty-five (45) days after receipt of the Proposed
Statement,

 

20



--------------------------------------------------------------------------------

and shall set forth, in writing and in reasonable detail, the reasons for Fox’s
objections (the “Notice of Objections”); provided, however, that such forty-five
(45) day period shall be tolled for any period during which Newco shall fail to
make available to Fox all books, records, documents and work papers required to
be made available to Fox under Section 3.5(g). If Fox fails to deliver such
Notice of Objections within such time, Fox shall be deemed to have accepted the
Proposed Statement and the matters set forth therein. To the extent Fox does not
object within the time period contemplated by this Section 3.5(a) to a matter
set forth in the Proposed Statement, Fox shall be deemed to have accepted
Newco’s calculation and presentation in respect of the matter and the matter
shall not be considered to be in dispute. Fox and Newco shall endeavor in good
faith to resolve any disputed matters within thirty (30) days after Newco’s
receipt of any Notice of Objections. If Fox and Newco are unable to resolve the
disputed matters, Fox and Newco jointly shall, as soon as practicable and in any
event within fifteen (15) days after the expiration of such thirty (30) day
period, engage the Accounting Firm to resolve the matters in dispute (in a
manner consistent with this Section 3.5). The scope of disputes to be resolved
by the Accounting Firm shall be limited solely to: (A) whether the Proposed
Statement was prepared in accordance with this Section 3.5; and (B) whether
there were mathematical errors in the Proposed Statement. Any dispute with
respect to the scope of the matters to be resolved by the Accounting Firm
pursuant to this Section 3.5 shall be resolved in accordance with Section 8.1,
Section 9.3 and Section 9.5 and not by the Accounting Firm. Promptly after joint
engagement of the Accounting Firm, Fox and Newco shall provide the Accounting
Firm with a copy of this Agreement, the Accounting Principles, the Proposed
Statement and the Notice of Objections. Within fifteen (15) days of the
engagement of the Accounting Firm for the purposes of this Section 3.5(a), each
of Fox and Newco shall deliver to the Accounting Firm and to the other Party
simultaneously a written submission of its final position with respect to each
of the matters in dispute (which position may be different than the position set
forth in or contemplated by the Proposed Statement or the Notice of Objections,
but may not be outside of the range of the Proposed Statement or the Notice of
Objections, as applicable). The Accounting Firm may request additional
information solely to the extent necessary to resolve the matter in dispute from
either Party, but absent such a request neither Party may make (nor permit any
of its Affiliates or Representatives to make) any additional submission to the
Accounting Firm or otherwise communicate with the Accounting Firm, and in no
event shall either Party (i) communicate (or permit any of its Affiliates or
Representatives to communicate) with the Accounting Firm without providing the
other Party a reasonable opportunity to participate in such communication or
(ii) make (or permit any of its Affiliates or Representatives to make) a written
submission to the Accounting Firm unless a copy of such submission is
simultaneously provided to the other Party. The Accounting Firm shall have
thirty (30) days following submission of the Parties’ rebuttals to review the
documents provided to it pursuant to this Section 3.5 and to deliver its written
determination, acting as an arbitrator, with respect to each of the items in
dispute submitted to it for resolution, as well as its determination of the
balance sheet of the A&S Business as of the Cut-Off Time, the Net Working
Capital of the A&S Business as the Cut-Off Time, the A&S Debt as of the Cut-Off
Time (without giving effect to the Financing and the issuance of the Newco
Securities, but including all accrued and unpaid interest, if any, in respect of
the Newco Financing and the Newco Securities as of the Cut-Off Time) and the
Closing Cash (as applicable). The Accounting Firm shall resolve the differences
regarding the Party’s submissions based solely on the information provided to
the Accounting Firm by the Parties pursuant to the terms of this Agreement and
not by independent review, and the Accounting Firm may not assign a value for
Net Working Capital of the A&S Business, A&S Debt as of the Cut-Off Time
(without giving effect to the Financing and the issuance of the Newco
Securities, but including all accrued and unpaid interest, if any, in respect of
the Newco Financing and the Newco Securities as of the Cut-Off Time) or Cash as
at the Cut-Off Time greater than the greatest value claimed for an item by
either Party or smaller than the smallest value for such item claimed by the
other Party. The determination of the Accounting Firm and any required
adjustments resulting therefrom shall be final, conclusive and binding on all of
the Parties hereto. The fees and expenses of the Accounting Firm shall be
allocated between and paid by the Parties as determined by the Accounting Firm;
provided that such fees and expenses shall not include, so long as a Party
complies with the procedures of this Section 3.5, the other Party’s outside
counsel or fees of any Representatives.

 

21



--------------------------------------------------------------------------------

(b)    The balance sheet of the A&S Business as of the Cut-Off Time, the Net
Working Capital of the A&S Business as of the Cut-Off Time, the A&S Debt as of
the Cut-Off Time (without giving effect to the Financing and the issuance of the
Newco Securities, but including all accrued and unpaid interest, if any, in
respect of the Newco Financing and the Newco Securities as of the Cut-Off Time)
and the Cash as of the Cut-Off Time, in each case as finally determined pursuant
to Section 3.5(a) (whether by failure of Fox to deliver notice of objection, by
agreement of Fox and Newco or by determination of the Accounting Firm) are
referred to herein as, respectively, the “Final Balance Sheet,” “Final Net
Working Capital Amount,” “Final Closing Indebtedness” and “Final Closing Cash.”

(c)    The Proposed Balance Sheet and the Final Balance Sheet shall be prepared,
and the Proposed Net Working Capital Amount or the Final Net Working Capital
Amount, the Proposed Closing Indebtedness and the Final Closing Indebtedness,
and the Proposed Closing Cash and the Final Closing Cash, shall each be
determined, in accordance with the Accounting Principles.

(d)    Not later than five (5) Business Days after the determination of the
Final Net Working Capital Amount, the Final Closing Indebtedness and the Final
Closing Cash, a payment by wire transfer in respect thereof shall be made as
follows:

(i)    If the Net Cash Adjustment plus the Net Working Capital Adjustment (the
“Closing Adjustment Amount”) is positive, such amount shall be paid to Fox by
Newco;

(ii)    If the Closing Adjustment Amount is negative, such amount shall be paid
to Newco by Fox; and

(iii)    If the Closing Adjustment Amount is zero, no payment by any Party shall
be due.

(e)    For purposes of this Agreement:

(i)    “Net Cash Adjustment” shall mean an amount equal to the Final Closing
Cash minus the Final Closing Indebtedness, which amount can be either a positive
or negative number; and

(ii)    “Net Working Capital Adjustment” shall mean: (1) if the Final Net
Working Capital Amount is greater than one-hundred ten million dollars
($110,000,000), the amount of such excess; (2) if the Final Net Working Capital
Amount is less than ninety-five million dollars ($95,000,000), the amount of
such difference; and (3) in all other cases, zero; provided, that for the
purposes of calculating the Closing Adjustment Amount, the Net Working Capital
Adjustment shall be reflected as a positive number in the event the Net Working
Capital Adjustment is determined pursuant to clause (1) and a negative number in
the event the Net Working Capital Adjustment is determined pursuant to clause
(2).

(f)    Any payment (or portion thereof) pursuant to Section 3.5(d) shall be
treated as an adjustment to the Cash Dividend or, by mutual agreement of the
Parties, the portion of the Direct Sales Purchase Price attributable to one or
more Direct Sales, for Tax purposes, in each case to the extent permitted by
Law. Any payment pursuant to Section 3.5(d) shall be made in immediately
available funds by wire transfer to a bank account designated in writing by the
Party entitled to receive the payment.

(g)    Newco shall make available to Fox and, if applicable, to the Accounting
Firm, all books, records, documents and work papers (subject to, in the case of
independent accountant work papers, Fox or the Accounting Firm, as applicable,
entering into a customary release agreement with respect thereto) (i)
transferred by members of the Fox Group to Newco in connection with the
Transactions or otherwise in the possession of the Newco Group as of the
Closing, or (ii) created or prepared by or for Newco in connection with the
preparation of the Proposed Statement and the calculation of the Proposed Net
Working Capital Amount and the Proposed Closing Cash and the other matters
contemplated by this Section 3.5.

 

22



--------------------------------------------------------------------------------

4. MUTUAL RELEASES; INDEMNIFICATION

4.1    Release of Pre-Distribution Date Claims.

(a)    Newco Release. Except as provided in Section 4.1(c) and Section 4.3,
effective as of the Effective Time, Newco does hereby, for itself and for each
other member of the Newco Group and (to the extent permitted by applicable Law)
all Persons who at any time prior to the Effective Time were directors,
officers, partners, managers, employees or agents of any member of the Newco
Group (in their respective capacities as such), in each case, together with
their respective heirs, executors, administrators, predecessors, successors and
assigns, release and forever discharge each of the Fox Indemnitees from any and
all Liabilities whatsoever (including any right of contribution), whether
arising under any Contract, by operation of Law or otherwise, existing or
arising from any acts or events occurring or failing to occur or alleged to have
occurred or to have failed to occur on or before the Effective Time, or any
conditions existing or alleged to have existed on or before the Effective Time,
including in connection with the transactions and all other activities to
implement the Newco Transfer contemplated by this Agreement or any Ancillary
Agreement. Without limitation, the foregoing release includes a release of any
rights and benefits with respect to such Liabilities that Newco and each member
of the Newco Group, and their respective successor and assigns, now has or in
the future may have conferred upon them by virtue of any statute or common law
principle which provides that a general release does not extend to claims which
a party does not know or suspect to exist in its favor at the time of executing
the release, if knowledge of such claims would have materially affected such
party’s settlement with the obligor. In this connection, Newco hereby
acknowledges that it is aware that factual matters now unknown to it may have
given or may hereafter give rise to Liabilities that are presently unknown,
unanticipated and unsuspected, and it further agrees that this release has been
negotiated and agreed upon in light of that awareness and it nevertheless hereby
intends to release the Fox Indemnitees from the Liabilities described in the
first sentence of this Section 4.1(a). Notwithstanding the foregoing, the
release described in this Section 4.1(a) shall not apply with respect to
obligations from and after the Closing under or relating to the Contracts
referred to in Section 1.7(b)(iv).

(b)    Fox Release. Except as provided in Section 4.1(c) and Section 4.2,
effective as of the Effective Time, Fox does hereby, for itself and for each
other member of the Fox Group and (to the extent permitted by applicable Law)
all Persons who at any time prior to the Effective Time were directors,
officers, partners, managers, employees or agents of any member of the Fox Group
(in their respective capacities as such), in each case, together with their
respective heirs, executors, administrators, predecessors, successors and
assigns, release and forever discharge each of the Newco Indemnitees from any
and all Liabilities whatsoever (including any right of contribution), whether
arising under any Contract, by operation of Law or otherwise, existing or
arising from any acts or events occurring or failing to occur or alleged to have
occurred or to have failed to occur on or before the Effective Time or any
conditions existing or alleged to have existed on or before the Effective Time,
including in connection with the transactions and all other activities to
implement the Newco Transfer contemplated by this Agreement and any Ancillary
Agreement. Without limitation, the foregoing release includes a release of any
rights and benefits with respect to such Liabilities that Fox and each member of
the Fox Group, and their respective successor and assigns, now has or in the
future may have conferred upon them by virtue of any Law which provides that a
general release does not extend to claims which a party does not know or suspect
to exist in its favor at the time of executing the release, if knowledge of such
claims would have materially affected such party’s settlement with the obligor.
In this connection, Fox hereby acknowledges that it is aware that factual
matters now unknown to it may have given or may hereafter give rise to
Liabilities that are presently unknown, unanticipated and unsuspected, and it
further agrees that this release has been negotiated and agreed upon in light of
that awareness and it nevertheless hereby intends to release the Newco
Indemnitees from the Liabilities described in the first sentence of this
Section 4.1(b). Notwithstanding the foregoing, the release described in this
Section 4.1(b) shall not apply with respect to obligations from and after the
Closing under or relating to the Contracts referred to in Section 1.7(b)(iv).

 

23



--------------------------------------------------------------------------------

(c)    No Impairment. Nothing contained in Section 4.1(a) or Section 4.1(b)
shall: (i) limit or otherwise affect any Person’s rights or obligations pursuant
to or contemplated by, or ability to enforce, this Agreement, the Merger
Agreement or any Ancillary Agreement, in each case in accordance with its terms,
including (A) the obligation of Newco to assume and satisfy the A&S Liabilities;
(B) the obligation of Fox to retain, assume and satisfy the Excluded
Liabilities; (C) the obligations of Fox and its Affiliates to Convey the A&S
Assets free and clear of all Encumbrances (other than Permitted Encumbrances) in
accordance with this Agreement; and (D) the obligations of Fox and Newco to
perform their obligations and indemnify each other under this Agreement,
including pursuant to Section 3.5 and this Section 4, the Merger Agreement and
the Ancillary Agreements and any Liabilities arising out of or resulting
herefrom or therefrom; (ii) apply to any Liability the release of which would
result in the release of any Person other than a Person expressly released
pursuant to Section 4.1(a) or Section 4.1(b); or (iii) release any Person from,
or waive any rights under, any Liability provided in or resulting from (x) any
Contract to which any member of the Newco Group or any Direct Sales Entity (or
any Subsidiary of a Direct Sales Entity), on the one hand, and any Fox Group, on
the other hand, is a party, that does not terminate as of the Distribution Date
in accordance with Section 1.7 and (y) fraud.

(d)    No Actions as to Released Claims. Following the Closing, Newco shall not,
and shall cause each member of the Newco Group not to, make any claim or demand,
or commence any Action asserting any claim or demand, including any claim of
contribution, recovery or any indemnification, against Fox or any member of the
Fox Group, or any other Person released with respect to any Liabilities released
pursuant to Section 4.1(a). Fox shall not, and shall cause each other member of
the Fox Group not to, make any claim or demand, or commence any Action asserting
any claim or demand, including any claim of contribution, recovery or any
indemnification, against Newco or any of its Affiliates, or any other Person
released with respect to any Liabilities released pursuant to Section 4.1(b). In
addition, nothing in this Section 4.1 shall release Newco or any other member of
the Newco Group from indemnifying any current or former director, officer,
manager, employee or agent of Fox or any other member of the Fox Group who was a
director, officer, manager, employee or agent of Newco or any other member of
the Newco Group prior to the Distribution Date if such Person was entitled to a
right of indemnification pursuant to the organizational documents of Newco or
any Newco Sub or pursuant to any Contract, it being understood that if the
underlying obligation giving rise to such right to indemnification is an
Excluded Liability retained by Fox or any other member of the Fox Group, Fox
shall indemnify Newco for such Liability (including Newco’s costs to indemnify
such director, officer, manager, employee or agent) in accordance with the
provisions in Section 4.3.

4.2    Indemnification by the Newco Group. Except as otherwise provided in the
Merger Agreement or any Ancillary Agreement, from and after the Effective Time,
Newco and each member of the Newco Group shall, on a joint and several basis,
indemnify, defend (or, where applicable, pay the defense costs for) and hold
harmless the Fox Indemnitees from and against, and shall reimburse such Fox
Indemnitees with respect to, any and all Losses that proximately result from any
of the following items (without duplication):

(a)    the A&S Liabilities, including, after the Effective Time, the failure of
Newco or any other member of the Newco Group or any other Person to pay,
perform, fulfill, discharge and, to the extent applicable, comply with, in due
course and in full, any such Liabilities;

(b)    any breach by Newco or any other member of the Newco Group of any
obligations to be performed by such Persons pursuant to this Agreement or the
Ancillary Agreements subsequent to the Separation Time, unless such Ancillary
Agreement expressly provides for separate indemnification therein, in which case
any such indemnification claims will be made thereunder; and

(c)    any breach by Ainge or any of its Affiliates of any covenant of Ainge
under the Merger Agreement, which, by its terms, is to be performed subsequent
to the Effective Time.

(d)    any breach by Ainge or any of its Affiliates of the representations and
warranties set forth in Section 3.4(e) of the Merger Agreement.

 

24



--------------------------------------------------------------------------------

4.3    Indemnification by Fox. Except as otherwise provided in the Merger
Agreement or any Ancillary Agreement, from and after the Effective Time, Fox
shall indemnify, defend (or, where applicable, pay the defense costs for) and
hold harmless the Newco Indemnitees from and against, and shall reimburse such
Newco Indemnitees with respect to, any and all Losses that proximately result
from any of the following items (without duplication):

(a)    any Excluded Liabilities, including the failure of Fox or any other
member of the Fox Group or any other Person to pay, perform, fulfill, discharge
and, to the extent applicable, comply with, in due course and in full, any such
Liabilities;

(b)    any breach by Fox or any other member of the Fox Group of any covenants
or obligations to be performed by such Persons pursuant to this Agreement or the
Ancillary Agreements on or subsequent to the Separation Time, unless such
Ancillary Agreement expressly provides for separate indemnification therein, in
which case any such indemnification claims will be made thereunder;

(c)    any breach by Fox or any of its Affiliates of (i) any covenant of Fox
under the Merger Agreement, which, by its terms, is to be performed subsequent
to the Effective Time;

(d)    (i) any breach of the representations and warranties set forth in
Section 2.3, Section 2.4(d), Section 2.6(a), Section 2.6(b), Section 2.8(d),
Section 2.8(h) and Section 2.23 of the Merger Agreement (determined, in each
case other than Section 2.4(d) of the Merger Agreement, for all purposes without
regard to any material, materiality, Material Adverse Effect or other similar
qualification contained therein, (ii) the matters set forth on Schedule 4.3(d)
and (iii) any breach by Fox of the covenant set forth in Section 6.9; and

(e)    any Liabilities that (i) are not reflected as a “liability” in the A&S
Unaudited Balance Sheet but (ii) are reflected in the accounts of Fox or a Fox
Subsidiary at December 31, 2017 and under GAAP are “pushed down” to the A&S
Business and thereby reflected in the A&S Audited Balance Sheet.

4.4    Survival. No claim or cause of action for indemnification under
(a) Section 4.3(d)(i) may be made following the termination of the applicable
survival period set forth in Section 9.3 of the Merger Agreement, (b) with
respect to Section 4.3(d)(ii) and Section 4.3(d)(iii) may be made following the
three (3) year anniversary of the Closing and (c) Section 4.3(e) may be made
following the fifteen (15) month anniversary of the Closing; it being understood
that in the event notice of any claim for indemnification under Section 4.3(d)
or Section 4.3(e) shall have been given within the applicable survival period
set forth in Section 9.3 of the Merger Agreement or set forth in this
Section 4.4, the representations and warranties or other agreements that are the
subject of such indemnification claim shall survive until such time as such
claim is finally resolved.

4.5    Limitations on Indemnification.

(a)    Fox’s obligation to indemnify Newco Indemnitees for Losses pursuant to
Section 4.3(d)(i) or Section 4.3(e) is subject to the limitation that no
indemnification shall be made by Fox with respect to any claim (including any
Losses) until the aggregate amount of all such Losses for which indemnification
may be sought under Section 4.3(d)(i) and Section 4.3(e) exceeds $5,000,000 (the
“Newco Deductible”), at which point the Newco Indemnitees shall be entitled to
indemnification only for those Losses in excess of the Newco Deductible;
provided, however, that only individual claims or a series of related claims
involving Losses in excess of $100,000 shall be included in the Newco Deductible
or be counted for determining the amount of Losses to be indemnified to the
Newco Indemnitees. Notwithstanding the foregoing, in no event shall the
obligation of Fox to indemnify Newco Indemnitees pursuant to Section 4.3(d)(i)
or Section 4.3(e) exceed, in the aggregate, $250,000,000. For the avoidance of
doubt, the limitations in this Section 4.5 shall not apply to any claims for
indemnification pursuant to Section 4.3(a), Section 4.3(b), Section 4.3(c),
Section 4.3(d)(ii) and Section 4.3(d)(iii). For the avoidance of doubt, nothing
herein shall limit the ability of Fox to Convey A&S Assets to Ainge or Newco in
respect of any alleged breach of any provision of the Merger Agreement
(including, for the avoidance of doubt, Section 2.6(a), Section 2.6(b),
Section 2.8(d) and Section 2.8(h) of the Merger Agreement).

 

25



--------------------------------------------------------------------------------

(b)    The obligation of the Newco Group to indemnify Fox Indemnitees for Losses
pursuant to Section 4.2(d) is subject to the limitation that no indemnification
shall be made by any member of the Newco Group with respect to any claim
(including any Losses) until the aggregate amount of all such Losses for which
indemnification may be sought under Section 4.2(d) exceeds $5,000,000 (the “Fox
Deductible”), at which point the Fox Indemnitees shall be entitled to
indemnification only for those Losses in excess of the Fox Deductible; provided,
however, that only individual claims or a series of related claims involving
Losses in excess of $100,000 shall be included in the Fox Deductible or be
counted for determining the amount of Losses to be indemnified to the Fox
Indemnitees. Notwithstanding the foregoing, in no event shall the obligation of
Ainge to indemnify Fox Indemnitees pursuant to Section 4.2(d) exceed, in the
aggregate, $250,000,000. For the avoidance of doubt, the limitations in this
Section 4.5 shall not apply to any claims for indemnification pursuant to
Section 4.2(a), Section 4.2(b) or Section 4.2(c).

(c)    No Indemnitee shall be entitled to payment and indemnification more than
once with respect to the same matters (including by being taken into account in
the determination of the Final Net Working Capital Amount and the A&S Business
2017 Adjusted EBITDA).

4.6    Procedures for Indemnification.

(a)    An Indemnitee shall give the Indemnifying Party notice of any matter that
an Indemnitee has determined has given or would reasonably be expected to give
rise to a right of indemnification under this Agreement (other than a
Third-Party Claim, which shall be governed by this Section 4.6), within twenty
(20) Business Days of such determination, stating the amount of the Loss
claimed, if known, and method of computation thereof, and containing a reference
to the provisions of this Agreement in respect of which such right of
indemnification is claimed by such Indemnitee or arises; provided, however, that
the failure to provide such notice shall not release the Indemnifying Party from
any of its obligations except and solely to the extent the Indemnifying Party
shall have been actually and materially prejudiced as a result of such failure.

(b)    If a claim or demand is made against a Fox Indemnitee or a Newco
Indemnitee (each, an “Indemnitee”) by any Person who is not a party to this
Agreement or an Affiliate of a Party (a “Third-Party Claim”) as to which such
Indemnitee is or reasonably expects to be entitled to indemnification pursuant
to this Agreement, such Indemnitee shall notify the Party that is or may be
required pursuant to this Section 4 or pursuant to any Ancillary Agreement to
make such indemnification (the “Indemnifying Party”) in writing, and in
reasonable detail, of the Third-Party Claim promptly (and in any event within
thirty (30) calendar days) after receipt by such Indemnitee of written notice of
the Third-Party Claim; provided, however, that the failure to provide notice of
any such Third-Party Claim pursuant to this sentence shall not release the
Indemnifying Party from any of its obligations except and solely to the extent
the Indemnifying Party shall have been actually and materially prejudiced as a
result of such failure (except that the Indemnifying Party or Parties shall not
be liable for any expenses incurred by the Indemnitee in defending such
Third-Party Claim during the period in which the Indemnitee failed to give such
notice). Thereafter, the Indemnitee shall deliver to the Indemnifying Party,
promptly (and in any event within ten (10) Business Days) after the Indemnitee’s
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnitee relating to the Third-Party Claim.

(c)    Other than in the case of any Liability being managed by a Party in
accordance with any Ancillary Agreement or as provided in Section 4.8(a), an
Indemnifying Party shall be entitled (but shall not be required) to assume,
control the defense of, and settle any Third-Party Claim, at such Indemnifying
Party’s own cost and expense and by such Indemnifying Party’s own counsel, which
counsel must be reasonably acceptable to the applicable Indemnitees, if it gives
written notice of its intention to do so and agreement that the Indemnitee is
entitled to indemnification under this Section 4 to the applicable Indemnitees
within thirty (30) calendar days of the receipt of notice from such Indemnitees
of the Third-Party Claim. After such notice from an Indemnifying Party to an
Indemnitee of its election to assume the defense of a Third-Party Claim, such
Indemnitee shall have the right to employ separate counsel and to participate in
(but not control) the defense, compromise or settlement thereof, at its own
expense and, in any event, shall reasonably cooperate with the Indemnifying
Party in such

 

26



--------------------------------------------------------------------------------

defense and make available to the Indemnifying Party all witnesses, pertinent
and material Information and materials in such Indemnitee’s possession or under
such Indemnitee’s control relating thereto as are reasonably required by the
Indemnifying Party; provided, however, that such access shall not require the
Indemnitee to disclose any information the disclosure of which would, in the
reasonable judgment of the Indemnitee, result in the loss of any existing
attorney-client privilege with respect to such information or violate any
applicable Law.

(d)    Notwithstanding anything to the contrary in this Section 4.6, in the
event that: (i) an Indemnifying Party elects not to assume responsibility for
defending a Third-Party Claim; (ii) there exists a conflict of interest or
potential conflict of interest, as reasonably determined by counsel for the
Indemnitee, between the Indemnifying Party and the applicable Indemnitee(s);
(iii) any Third-Party Claim seeks an order, injunction or other equitable relief
or relief for other than money damages against the Indemnitee; (iv) the
Indemnifying Party shall not have employed counsel to represent the Indemnitee
within thirty (30) calendar days after notice from the Indemnitee of such
Third-Party Claim; or (v) the party making such Third-Party Claim is a
Governmental Authority with regulatory authority over the Indemnitee or any of
its material Assets, such Indemnitee(s) shall be entitled to assume the defense
of such Third-Party Claim, at the Indemnifying Party’s expense, with counsel of
such Indemnitee’s choosing. If the Indemnitee is conducting the defense against
any such Third-Party Claim, the Indemnifying Party shall reasonably cooperate
with the Indemnitee in such defense and make available to the Indemnitee all
witnesses, pertinent and material Information and materials in such Indemnifying
Party’s possession or under such Indemnifying Party’s control relating thereto
as are reasonably required by the Indemnitee pursuant to a joint defense
agreement to be entered into by Indemnitee and the Indemnifying Party; provided,
however, that such access shall not require the Indemnifying Party to disclose
any information the disclosure of which would, in the reasonable judgment of the
Indemnifying Party, result in the loss of any existing attorney-client privilege
with respect to such information or violate any applicable Law.

(e)    No Indemnitee may settle, compromise or admit liability with respect to
any Third-Party Claim without the consent of the Indemnifying Party, which
consent shall not be unreasonably withheld, conditioned or delayed. If an
Indemnifying Party has failed to assume the defense of the Third-Party Claim, it
shall not be a defense to any obligation to pay any amount in respect of such
Third-Party Claim that the Indemnifying Party was not consulted in the defense
thereof, that such Indemnifying Party’s views or opinions as to the conduct of
such defense were not accepted or adopted, that such Indemnifying Party does not
approve of the quality or manner of the defense thereof or that such Third-Party
Claim was incurred by reason of a settlement rather than by a judgment or other
determination of liability.

(f)    In the case of a Third-Party Claim, no Indemnifying Party shall consent
to entry of any judgment or enter into any settlement of the Third-Party Claim
without the consent (not to be unreasonably withheld, conditioned or delayed) of
the Indemnitee if the effect thereof is to permit any injunction, declaratory
judgment, other order or other non-monetary relief to be entered, directly or
indirectly, against any Indemnitee, or does not release the Indemnitee from all
liabilities and obligations with respect to such Third-Party Claim or includes
an admission of guilt or liability on behalf of the Indemnitee.

(g)    Except as otherwise provided in Section 9.4, the Merger Agreement or any
Ancillary Agreement, following the Closing, the indemnification provisions of
this Section 4 shall be the sole and exclusive remedy of an Indemnitee for any
monetary or compensatory damages or Losses resulting from any breach of this
Agreement (including with respect to monetary or compensatory damages or Losses
arising out of or relating to, as the case may be, any A&S Liability or Excluded
Liability), and each Indemnitee expressly waives and relinquishes any and all
rights, claims or remedies such Person may have with respect to the foregoing
other than under this Section 4 against any Indemnifying Party.

 

27



--------------------------------------------------------------------------------

4.7    Indemnification Obligations Net of Proceeds Received from Third Parties.

(a)    Any Liability subject to indemnification or contribution pursuant to this
Section 4 will be net of any proceeds actually received by the Indemnitee from
any third party (net of any deductible or retention amount or any other
third-party costs or expenses incurred by the Indemnifying Party in obtaining
such recovery, including any increased insurance premiums) for indemnification
for such Liability that actually reduce the amount of the Liability
(“Third-Party Proceeds”). Accordingly, the amount which any Indemnifying Party
is required to pay pursuant to this Section 4 to any Indemnitee pursuant to this
Section 4 will be reduced by Third-Party Proceeds theretofore actually recovered
by or on behalf of the Indemnitee in respect of the related Liability. If an
Indemnitee receives a payment required by this Agreement from an Indemnifying
Party in respect of any Liability (an “Indemnity Payment”) and subsequently
receives Third-Party Proceeds, then the Indemnitee will pay to the Indemnifying
Party an amount equal to the excess of the Indemnity Payment received over the
amount of the Indemnity Payment that would have been due if the Third-Party
Proceeds had been received, realized or recovered before the Indemnity Payment
was made.

(b)    The Indemnitee shall use commercially reasonable efforts to seek to
collect or recover any Third-Party Proceeds to which the Indemnitee is entitled
in connection with any Liability for which the Indemnitee seeks contribution or
indemnification pursuant to this Section 4; provided, however, that the
Indemnitee’s inability to collect or recover any such Third-Party Proceeds shall
not limit the Indemnifying Party’s obligations hereunder.

4.8    Certain Actions; Substitution; Subrogation.

(a)    Certain Actions. Notwithstanding anything to the contrary set forth in
Section 4.6, and subject to the provisions of the Tax Matters Agreement and the
Employee Matters Agreement, which shall remain exclusive as to Tax matters and
employee and benefit matters, respectively, and except to the extent there are
actual or potential conflicts of interest between Fox and Newco with respect to
a particular Action: (i) Fox may elect to have exclusive authority and control
over the investigation, prosecution, defense and appeal of any and all Actions
pending at the Separation Time which relate to or arise out of the A&S Business,
the A&S Assets or the A&S Liabilities and as to which a member of the Fox Group
(other than Newco and the Newco Subs) is also named as a target or defendant
thereunder, but excluding any such Actions described in clause (ii) and (ii)
Newco may elect to have exclusive authority and control over the investigation,
prosecution, defense and appeal of any and all Actions pending at the Separation
Time which relate to or arise out of the A&S Business, the A&S Assets or the A&S
Liabilities and as to which a member of the Fox Group (other than Newco and the
Newco Subs) is also named as a target or defendant thereunder, but only to the
extent any such Actions primarily relate to or primarily arise in connection
with the A&S Business, the A&S Assets or the A&S Liabilities and do not
primarily relate to or primarily arise in connection with Excluded Liabilities;
provided, however, that: (w) the Party in control of any such Action shall
investigate, prosecute, defend and/or appeal such Action in good faith; (x) the
Parties shall reasonably consult with each other on a regular basis with respect
to strategy and developments with respect to any such Action; (y) the Party not
in control of such Action shall have the right to participate in (but not
control) and employ separate counsel in connection with the defense, compromise
or settlement of such Action at its own cost and expense; and (z) the Party in
control of such Action must obtain the written consent of the other Party, such
consent not to be unreasonably withheld, conditioned or delayed, to settle or
compromise or consent to the entry of judgment with respect to such Action.
After any such compromise, settlement, consent to entry of judgment or entry of
judgment, Fox and Newco shall agree upon a reasonable allocation to Newco of,
and Newco shall be responsible for or receive, as the case may be, Newco’s
proportionate share of any such compromise, settlement, consent or judgment
attributable to the A&S Business, the A&S Assets or the A&S Liabilities,
including its proportionate share of the reasonable costs and expenses
associated with defending the same.

 

28



--------------------------------------------------------------------------------

(b)    Substitution. In the event of an Action that involves solely matters that
are indemnifiable and in which the Indemnifying Party is not a named defendant,
if either the Indemnitee or the Indemnifying Party so requests, the Parties
shall use commercially reasonable efforts to substitute the Indemnifying Party
for the named but not liable defendant to be removed from such Action and such
defendants shall not be required to make any payments or contribution in
connection therewith (regardless if such removal is successful or not). If such
substitution or addition cannot be achieved for any reason or is not requested,
the rights and obligations of the Parties regarding indemnification and the
management of the defense of claims as set forth in this Section 4 shall not be
affected.

(c)    Subrogation. In the event of payment by or on behalf of any Indemnifying
Party to or on behalf of any Indemnitee in connection with any Third-Party
Claim, such Indemnifying Party shall be subrogated to and shall stand in the
place of such Indemnitee, in whole or in part based upon and in proportion to
the amount of the Indemnitee’s Liability that the Indemnifying Party has paid,
as to any events or circumstances in respect of which such Indemnitee may have
any right, defense or claim relating to such Third-Party Claim against any
claimant or plaintiff asserting such Third-Party Claim or against any other
Person; provided, however, that in no event shall the Indemnifying Party have
any rights under this Section 4.8(c) to assert any claim, action or proceeding
against any customer, material supplier, licensor or employee of the Indemnitee
(whether or not the Indemnitee has been indemnified under this Agreement). Such
Indemnitee shall cooperate with such Indemnifying Party in a reasonable manner,
and at the cost and expense of such Indemnifying Party, in prosecuting any
subrogated right, defense or claim.

4.9    Payments . Indemnification required by this Section 4 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or a Loss or Liability incurred.

4.10    Non-Applicability to Taxes and Employee Matters. Except as otherwise
specifically provided herein, Tax matters shall be exclusively governed by the
Tax Matters Agreement, employee and employee benefit matters shall be
exclusively governed by the Employee Matters Agreement and, in the event of any
inconsistency between the Tax Matters Agreement or the Employee Matters
Agreement and this Agreement, the Tax Matters Agreement or Employee Matters
Agreement, as applicable, shall control. The procedures relating to
indemnification for Tax matters and for employee and employee benefit matters
shall be exclusively governed by the Tax Matters Agreement and the Employee
Matters Agreement, respectively.

4.11    Characterization of and Adjustment to Payments.

(a)    For all Tax purposes, Fox and Newco agree to treat any payment required
by this Agreement or the Merger Agreement as either a contribution by Fox to
Newco or a distribution by Newco to Fox, as the case may be, occurring
immediately prior to the Distribution Date, and therefore as an adjustment to
the Cash Dividend (in the case of a payment from Fox to Newco, to the extent of
the Cash Dividend), unless the Parties mutually agree to instead treat any such
payment (or portion thereof) as an adjustment to the portion of the Direct Sales
Purchase Price attributable to one or more Direct Sales, in each case to the
extent permitted by Law..

(b)    Notwithstanding the foregoing, any payment made pursuant to this
Section 4 shall be: decreased to take into account the present value of any Tax
benefit made allowable to the Indemnitee (or any of its Affiliates) arising from
the incurrence or payment of the relevant indemnified item (which Tax benefit
would not have arisen or been allowable but for such indemnified item). For
purposes of this Section 4.11(b), any Tax benefit shall be determined: (i) using
the highest marginal rates in effect at the time of the determination;
(ii) assuming the Indemnitee will be liable for such Taxes at such rate and has
no Tax Attributes (as defined in the Tax Matters Agreement) at the time of the
determination; and (iii) assuming that any such Tax benefit is used at the
earliest date allowable by applicable Law. The present value referred to in the
first sentence of this Section 4.11(b) shall be determined using a discount rate
equal to the mid term applicable federal rate in effect at the time of the
payment of the relevant indemnity payment.

 

29



--------------------------------------------------------------------------------

5. ACCESS TO INFORMATION

5.1    Access to Personnel and Property.

(a)    Fox and Newco shall preserve all written Information substantially
related to the other Party for a period of six (6) years commencing on the
Distribution Date.

(b)    From and after the Separation Time until the sixth (6th) anniversary of
the Separation Time, each of Fox and Newco shall afford to the other and the
Representatives of each, at such requesting Party’s expense on a time and
materials basis, reasonable access during normal business hours, subject to the
restrictions for privileged Information or Confidential Information set forth in
this Agreement and to the requirements of any applicable Law (including, without
limitation, any applicable requirements relating to privacy or disclosure of
personal information) such as a code of conduct or standard of conduct
(provided, however, that the Parties will arrange for appropriate substitute
access of disclosure to the extent necessary to comply with any such
regulation), to the personnel, properties, and, in connection with access to
such personnel and properties, Information of such Party and its Subsidiaries
insofar as such access is reasonably required by the other Party, upon the
reasonable prior written request by such Party for access to specific and
identified personnel, properties and Information, and only for the duration such
access is reasonably requested and required by the other Party, and (a) relates
to such other Party or, in the case of requests from Fox, the A&S Assets prior
to the Separation Time solely as may be reasonably necessary in connection with
the prosecution or defense of any Action for which the requesting Party may have
Liability under this Agreement (except for claims, demands or Actions between
members of each Group), and in the case of requests from Newco, the A&S
Business, prior to the Separation Time or (b) is reasonably required by a Party
to perform its obligations under any Ancillary Agreement to which such Party or
any of its Affiliates is a party; provided, however, that the Party providing
such access may require that such Representatives execute a confidential
non-disclosure agreement agreeing to be bound by the provisions of this
Section 5, unless such individual is already subject to a non-disclosure
agreement containing at least substantially the same terms and conditions as
this Section 5 with respect to Confidential Information; provided, further, that
nothing in this Section 5.1 shall be deemed to grant Newco or any Newco Sub, on
the one hand, or Fox or any Subsidiary of Fox, on the other hand, any license,
easement, servitude or similar right with respect to any real property that is
an Excluded Asset or an A&S Asset, respectively; provided, further, that the
requesting Party shall reimburse the other Party for the time expended by its
employees in connection therewith in an amount determined by such other Party in
good faith. For the avoidance of doubt, the Tax Matters Agreement, and not this
Section 5.1, shall govern access to and the retention and exchange of Tax
Returns, schedules and work papers and all material records or other documents
relating to Tax matters.

5.2    Certain Post-Closing Cooperation. From and after the Closing until the
second (2nd) Fox fiscal year-end occurring after the Distribution Date, each of
the Parties shall use its commercially reasonable efforts to cooperate with the
other Party with respect to the actions set forth on Schedule 5.2. The
reasonable and documented out-of-pocket costs and expenses incurred by a Party
providing cooperation pursuant to this Section 5.2 shall be paid by the Party
requesting such cooperation, and such requesting Party shall reimburse the other
Party for the time expended by its employees in connection therewith in an
amount determined by such other Party in good faith.

5.3    Witness Services. For a period of six (6) years from and after the
Separation Time (or for any pending matter arising prior to the expiration of
such period), each of Fox and Newco shall use its commercially reasonable
efforts to make available to the other, upon reasonable prior written request,
its and its Subsidiaries’ directors, officers, employees and agents (taking into
account the work schedules and other commitments of such Persons) as witnesses
to the extent that (a) such Persons may reasonably be required to testify in
connection with the prosecution or defense of any Action for which the
requesting Party may have Liability under this Agreement or in connection with
the transactions contemplated by this Agreement, the Merger Agreement or any
Ancillary Agreement (except for claims, demands or Actions between members of
each Group) and (b) there is no

 

30



--------------------------------------------------------------------------------

adversity in the Action between the requesting Party and the other Party except
for the time and effort required in connection with the services of the
officers, directors and employees and agents of the other Party. The reasonable
and documented out-of-pocket costs and expenses incurred in the provision of
such witnesses shall be paid by the Party requesting the availability of such
Persons, and such requesting Party shall reimburse the other Party for the time
expended by its employees in connection therewith in an amount determined by
such other Party in good faith.

5.4    Privileged Matters.

(a)    The respective rights and obligations of the Parties to maintain,
preserve, assert or waive any or all privileges belonging to either Party or its
Subsidiaries with respect to the A&S Business or the other businesses of Fox,
including the attorney-client and work product privileges (collectively,
“Privileges”), will be governed by the provisions of this Section 5.4. With
respect to Privileged Information (as defined below) of Fox, Fox will have sole
authority in perpetuity to determine whether to assert or waive any or all
Privileges, and Newco will not take any action (or permit any member of the
Newco Group to take action) without the prior written consent of Fox that could
result in any waiver of any Privilege that could be asserted by any member of
the Fox Group under applicable Law and this Agreement. With respect to
Privileged Information of Newco arising after the Separation Time, Newco will
have sole authority in perpetuity to determine whether to assert or waive any or
all Privileges, and Fox will take no action (or permit any member of the Fox
Group to take action) without the prior written consent of Newco that could
result in any waiver of any Privilege that could be asserted by any member of
the Newco Group under applicable Law and this Agreement. The rights and
obligations created by this Section 5.4 will apply to all Information as to
which a Party or its respective Groups would be entitled to assert, or has
asserted, a Privilege without regard to the effect, if any, of the Transactions
(“Privileged Information”).

(b)    Privileged Information of the Fox Group includes: (i) any and all
Information regarding the Fox Group and its businesses (other than Information
relating primarily to the A&S Business (“Newco Information”)), whether or not
such Information (other than Newco Information) is in the possession of Newco or
any Affiliate thereof; (ii) all communications subject to a Privilege between
counsel for Fox (other than counsel exclusively for the A&S Business) (including
any Person who, at the time of the communication, was an employee of the Fox
Group in the capacity of in-house counsel, regardless of whether such employee
is or becomes an employee of Ainge, Newco or any Affiliate thereof) and any
Person who, at the time of the communication, was an employee of Fox, regardless
of whether such employee is or becomes an employee of Newco or any Affiliate
thereof; (iii) all Information generated, received or arising after the
Separation Time that discloses Privileged Information of the Fox Group
generated, received or arising prior to the Separation Time; and (iv) all
Information relating to all matters relating to Fox’s evaluation and negotiation
of the Transactions.

(c)    Privileged Information of the Newco Group includes: (i) any and all Newco
Information, whether or not it is in the possession of Fox or any member of its
Group; (ii) all communications subject to a Privilege between counsel for the
A&S Business (including any Person who, at the time of the communication, was an
employee of the Fox Group in the capacity of in-house counsel, regardless of
whether such employee is or remains an employee of Fox or any Affiliate thereof)
and any Person who, at the time of the communication, was an employee of Fox,
Newco or any member of either Group or the A&S Business, regardless of whether
such employee was, is or becomes an employee of Fox or any of its Subsidiaries;
and (iii) all Information generated, received or arising after the Separation
Time that discloses Privileged Information of the Newco Group generated,
received or arising after the Separation Time.

(d)    Upon receipt by Fox or Newco, or any of their respective Affiliates, as
the case may be, of any subpoena, discovery or other request from any third
party that actually or arguably calls for the production or disclosure of
Privileged Information of the other, or if Fox or Newco, or any of their
respective Affiliates, as the case may be, obtains knowledge that any current or
former employee of Fox or Newco, or any of their respective

 

31



--------------------------------------------------------------------------------

Affiliates, as the case may be, receives any subpoena, discovery or other
request from any third-party that actually or arguably calls for the production
or disclosure of Privileged Information of the other, Fox or Newco, as the case
may be, will promptly notify the relevant other Party of the existence of the
request and will provide such other Party a reasonable opportunity to review the
Information and to assert any rights it may have under this Section 5.4 or
otherwise to prevent the production or disclosure of Privileged Information. Fox
or Newco, as the case may be, will not, and will cause their respective
Affiliates not to, produce or disclose to any third-party any of the other
Party’s Privileged Information under this Section 5.4 unless: (i) the other
Party has provided its express written consent to such production or disclosure
or (ii) a court of competent jurisdiction has entered an Order not subject to
interlocutory appeal or review finding that the Information is not entitled to
protection from disclosure under any applicable privilege, doctrine or rule.

(e)    Fox’s transfer of books and records pertaining to the A&S Business and
other Information to Newco, Fox’s agreement to permit Newco to obtain
Information existing prior to the Internal Restructuring, Newco’s transfer of
books and records pertaining to Fox, if any, and other Information to Fox and
Newco’s agreement to permit Fox to obtain Information existing prior to the
Internal Restructuring are made in reliance on Fox’s and Newco’s respective
agreements, as set forth in Section 5.1 and this Section 5.4, to maintain the
confidentiality of such Information and to take the steps provided herein for
the preservation of all Privileges that may belong to or be asserted by Fox or
Newco, as the case may be. The access to Information, witnesses and individuals
being granted pursuant to Section 5.1 and Section 5.3 and the disclosure to
Newco and Fox of Privileged Information relating to the A&S Business or the
other businesses of Fox pursuant to this Agreement in connection with the
Internal Restructuring will not be asserted by Fox or Newco to constitute, or
otherwise deem, a waiver of any Privilege that has been or may be asserted under
this Section 5.4 or otherwise. Nothing in this Agreement will operate to reduce,
minimize or condition the rights granted to Fox and Newco in, or the obligations
imposed upon Fox and Newco by, this Section 5.4.

 

6. ADDITIONAL AGREEMENTS

6.1    Further Assurances. Subject to the limitations or other provisions of
this Agreement, the Merger Agreement and any Ancillary Agreement: (i) each of
the Parties (which shall not include Ainge unless and until the Effective Time
shall have occurred) shall use reasonable best efforts (subject to, and in
accordance with, applicable Law) to take promptly, or cause to be taken
promptly, all actions, and to do promptly, or cause to be done promptly, and to
assist and cooperate with the other Parties in doing, all things reasonably
necessary, proper or advisable to consummate and make effective the transactions
contemplated by and carry out the intent and purposes of this Agreement, the
Merger Agreement and the Ancillary Agreements, including (a) using reasonable
best efforts to obtain satisfaction of the conditions precedent to each Party’s
obligations hereunder, the Merger Agreement or in any Ancillary Agreement within
its reasonable control; (b) performing all covenants and agreements herein, in
the Merger Agreement or in any Ancillary Agreement applicable to such Party; and
(c) executing and delivering any Transfer Document and (ii) none of the Parties
(which shall not include Ainge unless and until the Effective Time shall have
occurred) will, without the prior written consent of the other applicable Party,
take any action which would reasonably be expected to prevent or materially
impede, interfere with or delay the transactions contemplated by this Agreement,
the Merger Agreement or any Ancillary Agreement. Without limiting the generality
of the foregoing, where the cooperation of third parties, such as insurers or
trustees, would be necessary in order for a Party to completely fulfill its
obligations under the Merger Agreement, this Agreement or the Ancillary
Agreements, such Party shall use reasonable best efforts to cause such third
parties to provide such cooperation. Nothing in this Section 6.1 will operate to
affect the rights and obligations of the Parties under Section 1 and Section 2.

6.2    Removal of Tangible Assets. Except as may be otherwise provided in the
Ancillary Agreements or otherwise agreed to by the Parties, all tangible A&S
Assets that are located at any facilities of any member of the Fox Group shall
be moved or caused to be moved by Fox as promptly as practicable after the
Separation Time from such facilities, at Fox’s expense and in a manner so as not
to unreasonably interfere with the operations of any member of the Fox Group and
not to cause damage to such facility, and such member of the Fox Group shall
provide reasonable access to such facility to effectuate the same.

 

32



--------------------------------------------------------------------------------

6.3    Guarantees.

(a)    Except as otherwise specified in any Ancillary Agreement, on or prior to
the Separation Time or as soon as practicable thereafter, (i) Newco shall (with
the reasonable cooperation of the applicable member of the Fox Group) use its
reasonable best efforts to novate, assign or replace (including by inserting
Ainge as replacement Guarantor) any Newco Guarantee in order to remove or
otherwise have released any member of the Fox Group that is a guarantor of or
obligor for any such Newco Guarantee and (ii) Fox shall (with the reasonable
cooperation of the applicable member of the Newco Group) use its reasonable best
efforts to novate, assign or replace (including by inserting Fox as replacement
Guarantor) any Fox Guarantee in order to remove or otherwise have released any
member of the Newco Group or any Direct Sales Entity (or any subsidiary of a
Direct Sales Entity) that is a guarantor of or obligor for any such Fox
Guarantee (in each case, any such novation, assignment, replacement, removal or
release, a “Guarantee Release”); provided, however, that no Party shall be
obligated to pay any consideration (or otherwise incur any Liability or
obligation) therefor to any third party from whom any such Guarantee Release is
requested (unless such Party is fully reimbursed or otherwise made whole by the
requesting Party).

(b)    On or prior to the Effective Time, to the extent required to obtain a
Guarantee Release:

(i)    of any Newco Guarantee, Newco will execute a Guarantee Release in the
form of the existing Newco Guarantee or such form as is agreed to by the
relevant parties to such Newco Guarantee, except to the extent that such Newco
Guarantee contains representations, covenants or other terms or provisions
either (A) with which Newco would be reasonably unable to comply or (B) which
would be reasonably expected to be breached; and

(ii)    of any Fox Guarantee, Fox will execute a Guarantee Release in the form
of the existing Fox Guarantee or such form as is agreed to by the relevant
parties to such Fox Guarantee, except to the extent that such Fox Guarantee
contains representations, covenants or other terms or provisions either (A) with
which Fox would be reasonably unable to comply or (B) which would be reasonably
expected to be breached.

(c)    Following the Closing, if the Parties were unable to obtain a Guarantee
Release prior to the Closing, the other Party will: (i) continue to use its
reasonable best efforts to obtain a Guarantee Release; (ii) indemnify, defend
and hold harmless the other Party and its Affiliates against, and reimburse such
Party and its Affiliates for, any Losses of such Party and its Affiliates
incurred by them because such Party or its Affiliate is required to make any
payment under any such Fox Guarantee or Newco Guarantee, as applicable; and
(iii) agree not to (and to cause members of their respective Groups not to)
renew or extend the term of, increase its obligations under, or transfer to a
third party, any loan, guarantee, lease, contract or other obligation for which
the other Party or member of such Party’s Group is or may be liable, without the
prior written consent of such other Party, unless all obligations of such other
Party and the other members of such Party’s Group with respect thereto are
thereupon terminated by documentation reasonably satisfactory in form and
substance to such Party. Each Party’s reasonable best efforts with respect to
this Section 6.3 shall not require such Party to take any action that would be
reasonably expected to expose it or any other member of its Group to any
incremental expenses or losses of benefits.

6.4    Insurance Matters.

(a)    Notwithstanding anything to the contrary herein, from and after the
Separation Time, Newco, the A&S Assets and the A&S Business shall be, and Fox
shall use commercially reasonable efforts to cause them to continue to be,
covered under insurance policies of Fox or its Subsidiaries (as applicable), to
the extent insurance coverage exists, until the Effective Time.

 

33



--------------------------------------------------------------------------------

(b)    Subject to, and other than as set forth in Section 6.4(c), Newco
acknowledges that: (i) coverage for Newco, the A&S Assets and the A&S Business
for the period after the Effective Time under all of the insurance policies
maintained by Fox prior to the Effective Time will be terminated effective as of
the Effective Time and (ii) upon such termination, Newco, the A&S Assets and the
A&S Business will cease to be covered under such policies with respect to the
period after the Effective Time.

(c)    For any claim asserted against Newco or any Newco Sub after the Effective
Time arising out of an occurrence taking place prior to the Effective Time
(“Post-Closing Claims”), Newco and each Newco Sub may access coverage under the
occurrence-based insurance policies of Fox or its Subsidiaries (as applicable)
issued or in place prior to the Effective Time under which Newco or any Newco
Sub is insured (the “Pre-Closing Occurrence Based Policies”), to the extent such
insurance coverage exists. After the Effective Time, Newco or any Newco Sub may
seek coverage for any Post-Closing Claim under any applicable Pre-Closing
Occurrence Based Policies, to the extent such insurance coverage exists, and Fox
and its Subsidiaries (as applicable) shall cooperate with Newco and the Newco
Subs in connection with the tendering of such claims (including, as necessary,
tendering such claims in the name of Fox or its Subsidiaries and providing any
recovery net of costs from such claims to Newco); provided, however, that:
(i) Newco or the Newco Subs shall promptly notify Fox of all such Post-Closing
Claims and (ii) Newco shall be responsible for the satisfaction or payment of
any applicable retention, deductible or retrospective premium with respect to
any Post-Closing Claim. In the event that a Post-Closing Claim relates to the
same occurrence for which Fox or its Subsidiaries is seeking coverage under
Pre-Closing Occurrence Based Policies, and the limits under an applicable
Pre-Closing Occurrence Based Policy are not sufficient to fund all covered
claims of Newco or any Newco Sub (as applicable) and Fox or its Subsidiaries (as
applicable), amounts due under such a Pre-Closing Occurrence Based Policy shall
be paid to the respective entities in proportion to the amounts which otherwise
would be due were the limits of liability infinite. Notwithstanding anything to
the contrary in this Agreement, following the Distribution Date members of the
Newco Group shall have no rights or claims against or with respect to (1) any
captive insurance company of Fox or any of its Affiliates or (2) any fronted
insurance program maintained by Fox or any of its Affiliates that is not a “risk
transfer” insurance program.

6.5    Casualty and Condemnation. If, between the date hereof and the Separation
Time, there shall occur any physical damage to or destruction of, or theft or
similar loss of, any of the material tangible Assets described in Section 1.5(a)
(a “Casualty Loss”) or any condemnation or taking by eminent domain by a
Governmental Authority of any of the Assets described in Section 1.5(a) (a
“Condemnation Event”), then: (i) Fox shall use its reasonable best efforts to
(A) replace or repair (as applicable) the asset or property subject to such
Casualty Loss and (B) replace the asset or property that has been condemned or
taken such that the operation of the A&S Business can continue in all material
respects in the ordinary course consistent with past practices; or (ii) if the
Separation is consummated notwithstanding such Casualty Loss or Condemnation
Event, and if such damaged, destroyed, stolen, lost or condemned or taken Assets
have not been repaired or replaced as of the Separation Time, then, without
limiting Newco’s or any member of the Newco Group’s other rights hereunder,
promptly after any casualty insurance proceeds, business interruption insurance
proceeds or condemnation proceeds payable to Fox or any of its Affiliates with
respect to such Casualty Loss or Condemnation Event have been actually
collected, Fox shall, or shall cause its Affiliate to, pay to Newco: (x) the
aggregate amount, if any, of such casualty insurance proceeds described above
actually paid to Fox or any of its Affiliates in connection with such Casualty
Loss; (y) the aggregate amount, if any, of such business interruption insurance
proceeds described above actually paid to Fox or any of its Affiliates in
connection with such Casualty Loss; and (z) the aggregate amount, if any, of
such condemnation proceeds described above actually paid to Fox or any of its
Affiliates in connection with such Condemnation Event, in each case net of any
deductible or retention amount or any other costs or expenses incurred in
obtaining such recovery, including any increased insurance premiums. Fox shall,
and shall cause its Affiliates to, use commercially reasonable efforts to
collect amounts due (if any) under insurance policies or programs in respect of
any Casualty Loss or as a result of a Condemnation Event. The amount of any
insurance or condemnation proceeds actually paid to Fox shall be included as an
A&S Asset and not be distributable cash available to Fox or any other member of
the Fox Group.

 

34



--------------------------------------------------------------------------------

6.6    Confidentiality.

(a)    For a period of four (4) years following the Closing, the Parties shall
hold, and shall cause each of their respective Affiliates to hold, and each of
the foregoing shall cause their respective directors, officers, employees,
agents, consultants and advisors to hold, in strict confidence, and not to
disclose or release or use, for any purpose other than as permitted pursuant to
this Agreement, the Merger Agreement or the Ancillary Agreements, without the
prior written consent of the other Party, any and all Confidential Information
concerning the other Party or such Party’s Group; provided, however, that the
Parties may disclose, or may permit disclosure of, Confidential Information:
(i) to their respective auditors, attorneys, financial advisors, bankers and
other appropriate consultants and advisors who have a need to know such
information for auditing and other non-commercial purposes and are informed of
their obligation to hold such information confidential to the same extent as is
applicable to the Parties and in respect of whose failure to comply with such
obligations, the applicable Party will be responsible; (ii) if the Parties or
any of their respective Affiliates are required or compelled to disclose any
such Confidential Information by judicial or administrative process or by other
requirements of Law or stock exchange rule; (iii) as required in connection with
any legal or other proceeding by one Party against any other Party; or (iv) as
necessary in order to permit a Party to prepare and disclose its financial
statements, or other required disclosures required by Law or such applicable
stock exchange. Notwithstanding the foregoing, in the event that any demand or
request for disclosure of Confidential Information is made pursuant to clause
(ii) above, each Party, as applicable, shall promptly notify the other of the
existence of such request or demand and, to the extent commercially practicable,
shall provide the other Party thirty (30) calendar days (or such lesser period
as is commercially practicable) to seek an appropriate protective order or other
remedy, which such Parties will cooperate in obtaining. In the event that such
appropriate protective order or other remedy is not obtained, the Party whose
Confidential Information is required to be disclosed shall or shall cause the
other applicable Party or Parties to furnish, or cause to be furnished, only
that portion of the Confidential Information that is legally required to be
disclosed and shall take commercially reasonable steps to ensure that
confidential treatment is accorded such information. Notwithstanding the
foregoing, with respect to any and all Confidential Information that is a Trade
Secret, the confidentiality obligations in this Section 6.6(a) shall continue in
full force and effect for as long as such Confidential Information remains a
Trade Secret under applicable Law.

(b)    The provisions of this Section 6.6 do not limit the obligations of:
(i) the parties to the Merger Agreement pursuant to Section 4.1 of the Merger
Agreement or (ii) the parties to the Confidentiality Agreement (as defined in
the Merger Agreement).

6.7    Receipt of Communications. After the Separation Time, each Party (or any
member of its Group) may receive mail, packages and other communications
properly belonging to the other Party (or any member of its Group). Accordingly,
at all times after the Separation Time, each Party authorizes the other
applicable Party to receive and, if necessary to identify the proper recipient
in accordance with this Section 6.7, open all mail, packages and other
communications received by such Party that belongs to such other Party, and to
the extent that they do not relate to the business of the receiving Party, the
receiving Party shall promptly deliver such mail, packages or other
communications (or, in case the same also relates to the business of the
receiving Party or another Party, copies thereof) to such other Party as
provided for in Section 9.6. The provisions of this Section 6.7 are not intended
to, and shall not, be deemed to constitute an authorization by either Party to
permit the other to accept service of process on its behalf and no Party is or
shall be deemed to be the agent of any other Party for service of process
purposes.

6.8    Real Property Transfer Obligations. Fox shall, and shall cause its
Affiliates to, make all filings and submissions, and take all other steps,
required by Law in connection with all Real Property Transfer Obligations, to
the extent applicable to any of the transactions contemplated by this Agreement
or the Merger Agreement; provided that Fox shall, and shall cause its Affiliates
to, reasonably consult with Newco with respect to such filings, submissions and
compliance, including reasonably consulting with Newco on any determination
regarding the need to make any filing or submission and providing Newco with a
reasonable opportunity to

 

35



--------------------------------------------------------------------------------

comment on a draft of any required filing or submission. Fox shall be
responsible for all costs relating to, arising out of or resulting from such
filings, submissions and compliance with respect to any Real Property Transfer
Obligations arising from or relating to the owned and leased real property
located in Bloomfield and Bristol, Connecticut or any of the matters set forth
on Schedule 1.6(b)(vi)(5)(a), subject to the limitations and procedures set
forth on Schedule 1.6(b)(vi)(5)(b), and Ainge and Fox shall each be responsible
for fifty percent (50%) of all costs relating to, arising out of or resulting
from such filings, submissions and compliance with respect to any other Real
Property Transfer Obligations.

6.9    IT Systems. The Parties shall perform the obligations set forth on
Schedule 6.9.

 

7. CONDITIONS

7.1    Conditions to the Newco Transfer. The obligations of Fox to effect the
Newco Transfer pursuant to this Agreement shall be subject to fulfillment (or
waiver, subject to Section 9.7) at or prior to the Separation Date of each of
the following conditions; provided, however, that unless the Merger Agreement
shall have been terminated in accordance with its terms, any such waiver shall
be subject to the written consent of Ainge:

(a)    Fox and Newco shall have irrevocably confirmed to Ainge and Merger Sub
that each condition in Section 6 of the Merger Agreement (other than Section 6.5
thereof) to Ainge and Merger Sub’s obligations to effect the Merger has been
satisfied or waived by Ainge and Merger Sub (other than those conditions that by
their nature are to be satisfied contemporaneously with the Newco Transfer, the
Distribution and/or the Merger, provided that such conditions are capable of
being satisfied at such time); and

(b)    Ainge and Merger Sub shall have irrevocably confirmed to Fox and Newco
that each condition in Section 7 of the Merger Agreement (other than Section 7.5
thereof) to Fox and Newco’s obligations to effect the Merger has been satisfied
or waived by Fox and Newco (other than those conditions that by their nature are
to be satisfied contemporaneously with the Newco Transfer, the Distribution
and/or the Merger, provided that such conditions are capable of being satisfied
at such time) and that the Marketing Period has ended.

7.2    Conditions to the Distribution. The obligations of Fox to effect the
Distribution pursuant to this Agreement shall be subject to the fulfillment (or
waiver (subject to Section 9.7)) at or prior to the Separation Date of each the
following conditions; provided, however, that unless the Merger Agreement shall
have been terminated in accordance with its terms, any such waiver shall be
subject to the written consent of Ainge:

(a)    the Newco Transfer (including the execution and delivery of the Ancillary
Agreements) shall have been consummated;

(b)    each material Governmental Approval required in connection with the
Internal Restructuring or as otherwise may be required in connection with any of
the transactions contemplated by the Separation Plan shall have been obtained
and must be in full force and effect; and

(c)    each of the conditions in Section 7 of the Merger Agreement to Fox’s
obligations to effect the Merger shall have been satisfied or waived (other than
those conditions that by their nature are to be satisfied contemporaneously with
the Distribution and/or the Merger, provided that such conditions are capable of
being satisfied at such time).

7.3    Guarantee. Following the Effective Time, Ainge unconditionally,
absolutely and irrevocably guarantees to Fox the prompt payment, in full, when
due, of any payment obligations of all members of the Newco Group under this
Agreement and the other Ancillary Agreements after the Closing and the prompt
performance, when due, of all other obligations of any member of the Newco Group
under this Agreement and the other Ancillary Agreements after the Closing.
Ainge’s obligations to Fox under this Section 7.3 are referred to as the
“Guaranteed Obligations.” The Guaranteed Obligations are absolute and
unconditional, irrespective of, and Ainge hereby expressly waives to the extent
permitted by law, any defense to its obligations under this

 

36



--------------------------------------------------------------------------------

Section 7.3, any circumstance whatsoever which might otherwise constitute a
legal or equitable defense available to, or discharge of, a surety or a
guarantor, including any right to require or claim that Fox seek recovery
directly from any member of the Newco Group in respect of the Guaranteed
Obligations.

 

8. DISPUTE RESOLUTION

8.1    Negotiation.

(a)    Each Party shall appoint a representative who shall be responsible for
administering this dispute resolution provision (the “Appointed
Representative”). The Appointed Representative shall have the authority to
resolve any such disputes.

(b)    Except as otherwise provided in this Agreement or in any Ancillary
Agreement, in the event of a controversy, dispute or claim arising out of, in
connection with, or in relation to the interpretation, performance,
nonperformance, validity, termination or breach of this Agreement or any
Ancillary Agreement or otherwise arising out of, or in any way related to, this
Agreement or any Ancillary Agreement or the transactions contemplated hereby or
thereby (but specifically excluding the Merger Agreement where any disputes
under the Merger Agreement shall be resolved pursuant to the terms thereof)
(collectively, the “Agreement Disputes”), the Appointed Representatives shall
negotiate in good faith for a reasonable period of time to settle such Agreement
Dispute; provided, however, that: (i) such reasonable period shall not, unless
otherwise agreed to by the relevant Parties in writing, exceed thirty
(30) calendar days from the time of receipt by a Party of written notice of such
Agreement Dispute; and (ii) the relevant employees from both Parties with
knowledge and interest in the dispute shall first have tried to resolve the
differences between the Parties. Nothing said or disclosed, nor any document
produced, in the course of any negotiations, conferences and discussions in
connection with efforts to settle an Agreement Dispute that is not otherwise
independently discoverable shall be offered or received as evidence or used for
impeachment or for any other purpose, but shall be considered as to have been
disclosed for settlement purposes.

 

9. MISCELLANEOUS

9.1    Expenses. Except as otherwise provided in this Agreement, including
Section 1.6(b), Section 1.8(b), Section 4.2, Section 4.3, the Merger Agreement
or any Ancillary Agreement, whether or not the Distribution or the other
transactions contemplated by this Agreement are consummated, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby (including costs and expenses attributable to the Conveyance
of the Assets as contemplated herein) shall be paid by the Party incurring such
costs or expenses. For the avoidance of doubt, all Liabilities, costs and
expenses incurred in connection with this Agreement, the Merger Agreement, any
Ancillary Agreement or the Transfer Documents and the transactions contemplated
hereby or thereby by or on behalf of Newco or any of the Newco Subs prior to the
Effective Time shall be the responsibility of Fox and shall be assumed in full
by Fox.

9.2    Entire Agreement. This Agreement, the Merger Agreement and the Ancillary
Agreements, including any schedules, exhibits and amendments hereto and thereto,
and the other agreements and documents referred to herein and therein, shall
together constitute the entire agreement between the Parties with respect to the
subject matter hereof and thereof and shall supersede all prior negotiations,
agreements and understandings, both written and oral, among or between any of
the Parties with respect to such subject matter hereof and thereof; provided,
however, that the Confidentiality Agreement shall not be superseded and shall
remain in full force and effect in accordance with its terms (it being
understood that no provision in the Confidentiality Agreement shall limit any
party’s rights or remedies in the case of fraud).

9.3    Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without giving effect to any
choice or conflict of Law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

 

37



--------------------------------------------------------------------------------

9.4    Specific Performance; Jurisdiction. The Parties understand and agree that
the covenants and agreements on each of their parts herein contained are
uniquely related to the desire of the Parties and their respective Affiliates to
consummate the Transactions, that the Transactions are a unique business
opportunity at a unique time for each of Fox, Ainge and Newco and their
respective Affiliates, and further agree that irreparable damage would occur in
the event that any provision of this Agreement were not performed in accordance
with its specific terms, and further agree that, although monetary damages may
be available for the breach of such covenants and agreements, monetary damages
would be an inadequate remedy therefor. It is accordingly agreed that, in
addition to any other remedy that may be available to it, including monetary
damages, each of the Parties (including Ainge for so long as the Merger
Agreement has not been terminated in accordance with its terms) shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement
exclusively in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware). Each of the Parties (including Ainge for so
long as the Merger Agreement has not been terminated in accordance with its
terms) further agrees that no party to this Agreement shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 9.4 and each
Party waives any objection to the imposition of such relief or any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument. In addition, each of the Parties (including Ainge for so long as the
Merger Agreement has not been terminated in accordance with its terms)
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the Parties (including Ainge for so long as the
Merger Agreement has not been terminated in accordance with its terms) hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the aforesaid courts. Each of the Parties
(including Ainge for so long as the Merger Agreement has not been terminated in
accordance with its terms) hereby irrevocably waives, and agrees not to assert,
by way of motion, as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement: (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 9.4; (b) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise); and (c) to the fullest extent
permitted by the applicable Law, any claim that: (i) the suit, action or
proceeding in such court is brought in an inconvenient forum; (ii) the venue of
such suit, action or proceeding is improper; or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

9.5    Waiver of Jury Trial. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

38



--------------------------------------------------------------------------------

9.6    Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
or made as follows: (a) if sent by registered or certified mail in the U.S.
return receipt requested, upon receipt; (b) if sent by nationally recognized
overnight air courier (such as Federal Express), two Business Days after
mailing; (c) if sent by facsimile transmission or e-mail before 5:00 p.m.
Pacific Time, when transmitted and receipt is confirmed; (d) if sent by
facsimile transmission or e-mail after 5:00 p.m. Pacific Time and receipt is
confirmed, on the following Business Day; or (e) if otherwise actually
personally delivered, when delivered; provided that such notices, requests,
demands and other communications are delivered to the physical address, e-mail
address or facsimile number set forth below, or to such other address as any
Party shall provide by like notice to the other Parties to this Agreement:

 

  (a) If to Fox:

c/o Fortive Corporation

6920 Seaway Blvd

Everett, WA 98203

Attn: Peter C. Underwood, Senior Vice President, General Counsel & Secretary

Email: peter.underwood@fortive.com

Facsimile: (425) 446-5007

with a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attn: Thomas W. Greenberg

E-mail: thomas.greenberg@skadden.com

Facsimile: (212) 735-2000

 

  (b) If to Newco prior to the Distribution Date:

c/o Fortive Corporation

6920 Seaway Blvd

Everett, WA 98203

Attn: Peter C. Underwood, Senior Vice President, General Counsel & Secretary

Email: peter.underwood@fortive.com

Facsimile: (425) 446-5007

with a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attn: Thomas W. Greenberg

E-mail: thomas.greenberg@skadden.com

Facsimile: (212) 735-2000

 

  (c) If to Ainge:

c/o Altra Industrial Motion Corp.

300 Granite Street

Suite 201

Braintree, MA 02184

Attn: Glenn E. Deegan, Vice President, Legal and Human Resources,

General Counsel and Secretary

Email: glenn.deegan@altramotion.com

Facsimile: (617) 671-0534

 

39



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Cravath, Swaine & Moore LLP

825 8th Avenue

New York, NY 10019

Attn: Thomas E. Dunn

Email: tdunn@cravath.com

Facsimile: (212) 474-3700

 

  (d) If to Newco on or after the Distribution Date:

c/o Altra Industrial Motion Corp.

300 Granite Street

Suite 201

Braintree, MA 02184

Attn: Glenn E. Deegan, Vice President, Legal and Human Resources,

General Counsel and Secretary

Email: glenn.deegan@altramotion.com

Facsimile: (617) 671-0534

with a copy to (which shall not constitute notice):

Cravath, Swaine & Moore LLP

825 8th Avenue

New York, NY 10019

Attn: Thomas E. Dunn

Email: tdunn@cravath.com

Facsimile: (212) 474-3700

9.7    Amendments and Waivers.

(a)    This Agreement may be amended and any provision of this Agreement may be
waived, provided, however, that any such waiver shall be binding upon a Party
only if such waiver is set forth in a writing executed by such Party and any
such amendment shall be effective only if set forth in a writing executed by
each of the Parties; and any such waiver or amendment shall not be applicable or
have any effect except in the specific instance in which it is given. In
addition, unless the Merger Agreement shall have been terminated in accordance
with its terms, any such amendment or waiver (including, for the avoidance of
doubt and without limitation, any waiver of the conditions in Section 7.1 or
Section 7.2) shall be subject to the written consent of Ainge. No course of
dealing between or among any Persons having any interest in this Agreement shall
be deemed effective to modify, amend or discharge any part of this Agreement or
any rights or obligations of any Party under or by reason of this Agreement.

(b)    No failure on the part of any Party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. The rights and remedies hereunder are cumulative and not exclusive of
any rights or remedies that any Party would otherwise have. Any waiver, permit,
consent or approval of any kind or character of any breach or default under this
Agreement or any such waiver of any provision of this Agreement must satisfy the
conditions set forth in Section  9.7(a) and shall be effective only to the
extent in such writing specifically set forth.

9.8     Early Termination. This Agreement shall terminate without further action
at any time before the Closing upon termination of the Merger Agreement. If so
terminated, no Party shall have any Liability of any kind to the other Party or
any other Person on account of this Agreement, except as provided in the Merger
Agreement.

 

40



--------------------------------------------------------------------------------

9.9    No Third-Party Beneficiaries. Except for the provisions of Section 4 with
respect to indemnification of Indemnitees, which is intended to benefit and be
enforceable by the Persons specified therein as Indemnitees, this Agreement is
solely for the benefit of the Parties and does not confer on third parties
(including any employees of the Parties and their respective Groups) any remedy,
claim, reimbursement, claim of action or other right in addition to those
existing without reference to this Agreement.

9.10    Assignability; Binding Effect. This Agreement shall be binding upon, and
shall be enforceable by and inure solely to the benefit of, the Parties hereto
and their respective successors and assigns; provided, however, that neither
this Agreement nor any Party’s rights or obligations hereunder may be assigned
or delegated by such Party without the prior written consent of the other
Parties, and any attempted assignment or delegation of this Agreement or any of
such rights or obligations by any Party without the prior written consent of the
other Parties shall be void and of no effect. Nothing in this Agreement, express
or implied, is intended to or shall confer upon any Person (other than the
Parties hereto) any right, benefit or remedy of any nature whatsoever under or
by reason of this Agreement.

9.11    Priority of Agreements. If there is a conflict between any provision of
this Agreement and a provision in any of the Ancillary Agreements, the provision
of this Agreement will control unless specifically provided otherwise in this
Agreement or in the Ancillary Agreement; provided that for purposes of conflict
interpretation, the Merger Agreement and this Agreement shall be interpreted as
one single document.

9.12    Survival of Covenants. The covenants in this Agreement that by their
terms are to be performed following the Separation Time will survive each of the
Internal Restructuring and the Distribution and will remain in full force and
effect in accordance with their terms.

9.13    Construction; Interpretation.

(a)    For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.

(b)    The Parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c)    As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d)    As used in this Agreement, the word “extent” in the phrase “to the
extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if.”

(e)    As used in this Agreement, the word “will” shall be deemed to have the
same meaning and effect as the word “shall.”

(f)    As used in this Agreement, the terms “or,” “any” or “either” are not
exclusive.

(g)    Except as otherwise indicated, all references in this Agreement to
“Sections,” “Exhibits” and “Schedules” are intended to refer to Sections of this
Agreement and Exhibits or Schedules to this Agreement.

(h)    The bold-faced headings contained in this Agreement are for convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.

 

41



--------------------------------------------------------------------------------

(i)    Any payment to be made pursuant hereto shall be made in U.S. dollars and
by wire transfer of immediately available funds.

9.14    Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction. If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.

9.15    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same instrument. The exchange of a fully executed Agreement (in
counterparts or otherwise) by facsimile or electronic transmission shall be
treated in all manner and respects as an original agreement and shall be
considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person.

At the request of any Party, the other Party shall re-execute original forms
thereof and deliver them to the requesting Party. No Party shall raise the use
of a facsimile machine or other electronic means to deliver a signature or the
fact that any signature was transmitted or communicated through the use of a
facsimile machine or other electronic means as a defense to the formation of a
Contract and each such Party forever waives any such defense.

9.16    Plan of Reorganization. This Agreement and the Merger Agreement shall
each constitute a “plan of reorganization” within the meaning of Section 368 of
the Code and Treasury Regulation Section 1.368-2(g).

 

10. DEFINITIONS

10.1    Defined Terms. For purposes of this Agreement, the following terms, when
utilized in a capitalized form, shall have the following meanings:

“A&S Business” shall have the meaning set forth in the Merger Agreement.

“A&S Companies” shall have the meaning set forth in the Merger Agreement.

“A&S Audited Balance Sheet” shall mean the audited combined and consolidated
balance sheet of the A&S Business and Newco (before giving effect to the
Internal Restructuring) as of December 31, 2017 as included in the Audited
Financial Statements (as such term is defined in the Merger Agreement).

“A&S Business 2017 Adjusted EBITDA” shall have the meaning set forth in the
Merger Agreement.

“A&S Unaudited Balance Sheet” shall mean the unaudited and unadjusted balance
sheet data of the A&S Business as of December 31, 2017 included in the A&S
Business Unaudited Financial Data (as such term is defined in the Merger
Agreement).

“A&S Debt” shall mean, as of any time, the aggregate principal amount of all
outstanding Indebtedness incurred or guaranteed by the A&S Companies.

“Accounting Firm” shall mean a nationally recognized independent public
accounting firm mutually selected and appointed by Fox and Ainge.

“Accounting Principles” shall mean the accounting principles, policies,
practices and methods set forth on Schedule 10.1(a)

 

42



--------------------------------------------------------------------------------

“Action” shall mean any demand, charge, claim, action, suit, counter suit,
arbitration, mediation, hearing, inquiry, proceeding, audit, review, complaint,
litigation or investigation, or proceeding of any nature whether administrative,
civil, criminal, regulatory or otherwise, by or before any federal, state,
local, foreign or international Governmental Authority or any arbitration or
mediation tribunal.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including, with correlative meanings, the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by Contract or otherwise.

“Ainge Common Stock” shall have the meaning set forth in the Merger Agreement.

“Ancillary Agreements” shall mean the Tax Matters Agreement, the Transition
Services Agreement, the Employee Matters Agreement, the Cross-License Agreement
and any other agreements mutually agreed to by the Parties pursuant to
Section 2.2(a).

“Assets” shall mean any and all assets, properties and rights (including
goodwill), wherever located (including in the possession of vendors or other
third parties or elsewhere), whether real, personal or mixed, tangible,
intangible or contingent, in each case whether or not recorded or reflected or
required to be recorded or reflected on the books and records or financial
statements of any Person, including the following: (i) all computers and other
electronic data processing equipment, telecommunication equipment and data,
fixtures, machinery, equipment, furniture, office equipment, motor vehicles and
other transportation equipment, special and general tools, apparatus, cables,
electrical devices, prototypes and models, test devices, transmitters, other
miscellaneous supplies and other tangible personal property of any kind;
(ii) all inventories of materials, parts, raw materials, packing materials,
supplies, works-in-process, goods in transit, consigned goods and finished goods
and products; (iii) all Real Property Interests; (iv) all interests in any
capital stock or other equity interests of any Subsidiary or any other Person;
all bonds, notes, debentures, evidences of indebtedness, puts, calls, straddles,
options and other securities of any kind issued by any Subsidiary or any other
Person; all loans, advances or other extensions of credit or capital
contributions to any Subsidiary or any other Person, and all other investments
in securities of any Person; (v) all Permits, distribution and supplier
arrangements, sale and purchase agreements, joint operating agreements, license
agreements, leases of personal property, open purchase orders for raw materials,
supplies, parts or services, unfilled orders for the manufacture and sale of
products and all other Contracts and business arrangements; (vi) all deposits,
letters of credit and performance and surety bonds; (vii) all Intellectual
Property Rights; (viii) all cost information, sales and pricing data, customer
prospect lists, supplier records, customer, distribution and supplier lists,
customer and vendor data, correspondence and lists, product literature
(including historical), advertising and promotional materials, and other printed
or written materials, artwork; design, development, manufacturing and quality
control records, procedures and files, vendor and customer drawings,
formulations and specifications, quality records and reports and other books,
records, ledgers, files, documents, plats, photographs, studies, surveys,
reports, plans and documents, operating, production and other manuals, including
corporate minute books and related stock records, financial and Tax records
(including Tax Returns), in all cases whether in paper, microfilm, microfiche,
computer tape or disc, magnetic tape or any other form; (ix) all prepaid
expenses, including prepaid leases and prepaid rentals, trade accounts and other
accounts and notes receivable (whether current or non-current); (x) all
interests, rights to causes of action, lawsuits, judgments, claims,
counterclaims, rights under express or implied warranties, rights of recovery
and rights of setoff of any kind, demands and benefits of any Person, including
all claims or rights against any Person arising from the ownership of any Asset,
all rights in connection with any bids or offers, causes of action or similar
rights, whether accrued or contingent; and (xi) all Governmental Approvals, and
other licenses and authorizations issued by any Governmental Authority.

 

43



--------------------------------------------------------------------------------

“Basis Amount” shall mean one-hundred seventy-five million dollars
($175,000,000), unless, pursuant to a written notice delivered to Ainge at least
thirty (30) days prior to the anticipated Distribution Date, Fox elects to
increase or reduce the Basis Amount by the amount specified in such notice after
considering in good faith the estimated adjusted Tax bases of the A&S Assets and
the estimated amount of A&S Liabilities; provided, however that the Basis Amount
shall not be reduced below one-hundred fifty million dollars ($150,000,000)
without the prior written consent of Ainge.

“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
that is a statutory holiday under the federal Laws of the United States. In the
event that any action is required or permitted to be taken under this Agreement
on or by a date that is not a Business Day, such action may be taken on or by
the Business Day immediately following such date.

“Cash” shall mean, as of any time of determination, the consolidated cash and
cash equivalents of the A&S Business to the extent convertible by Newco or any
of the Newco Subs or any Direct Sales Entity (or any Subsidiary of a Direct
Sales Entity) to cash within ten (10) Business Days of such time, determined in
accordance with the Accounting Principles.

“Clean-Up Spin-Off” shall mean the distribution by Fox, pro rata to its
shareholders, of any unsubscribed shares of Newco Common Stock immediately
following the consummation of the Exchange Offer.

“Closing” shall have the meaning set forth in the Merger Agreement.

“Closing Date” shall have the meaning set forth in the Merger Agreement.

“Code” shall have the meaning set forth in the form of Tax Matters Agreement
attached as Exhibit A.

“Confidential Business Information” shall mean all information, data or material
other than Confidential Operational Information, including: (i) earnings reports
and forecasts; (ii) macro-economic reports and forecasts; (iii) business and
strategic plans; (iv) general market evaluations and surveys; (v) litigation
presentations and risk assessments; (vi) budgets; and (vii) financing and
credit-related information.

“Confidential Information” shall mean Confidential Business Information and
Confidential Operational Information concerning a Party and/or its Subsidiaries
which, prior to, at or following the Effective Time, has been disclosed by a
Party or its Subsidiaries to the other Party or its Subsidiaries, in written,
oral (including by recording), electronic or visual form, or otherwise has come
into the possession of the other Party, including pursuant to the access
provisions of Section 5.1 or any other provision of this Agreement or any
Ancillary Agreement (except to the extent that such information can be shown to
have been: (i) in the public domain through no action of such Party or its
Subsidiaries; (ii) lawfully acquired from other sources by such Party or its
Subsidiaries to which it was furnished; (iii) independently developed by a Party
or its Subsidiaries after the date hereof without reference to the Confidential
Business Information or Confidential Operational Information of the other Party
or its Subsidiaries and without a breach of this Agreement; or (iv) approved for
release by written authorization of the disclosing Party and/or the third-party
owner of the disclosed information; provided, however, that, in the case of
clause (ii), to the furnished Party’s knowledge, such sources did not provide
such information in breach of any confidentiality obligations).

“Confidential Operational Information” shall mean all operational information,
data or material including: (i) specifications, ideas and concepts for products,
services and operations; (ii) quality assurance policies, procedures and
specifications; (iii) customer information; (iv) software; (v) training
materials and information; and (vi) all other know-how, methodologies,
procedures, techniques and Trade Secrets related to design, development and
operational processes.

“Confidentiality Agreement” shall mean that certain Confidentiality Agreement
dated as of October 27, 2017, between Fox and Ainge.

 

44



--------------------------------------------------------------------------------

“Consents” shall mean any consents, waivers or approvals from, or notification
requirements to, or authorizations by, any third parties.

“Contract” shall mean any legally binding written or oral agreement, contract,
subcontract, lease, understanding, instrument, note, option, warranty, sales
order, purchase order, license, sublicense, insurance policy, benefit plan or
commitment or undertaking of any nature, excluding any Permit.

“Direct Sales” shall have the meaning set forth in the Merger Agreement.

“Direct Sales Asset Purchasers” shall have the meaning set forth in the Merger
Agreement.

“Direct Sales Assets” shall have the meaning set forth in the Merger Agreement.

“Direct Sales Assumed Liabilities” shall have the meaning set forth in the
Merger Agreement.

“Direct Sales Entities” shall have the meaning set forth in the Merger
Agreement.

“Direct Sales Leased Real Property” shall have the meaning set forth in the
Merger Agreement.

“Direct Sales Owned Real Property” shall have the meaning set forth in the
Merger Agreement.

“Direct Sales Purchase Price” shall have the meaning set forth in the Merger
Agreement.

“Direct Sales Purchasers” shall have the meaning set forth in the Merger
Agreement.

“Direct Sales Sellers” shall have the meaning set forth in the Merger Agreement.

“Distribution Date” shall mean, as applicable, the date selected by the Fox
Board or its designee for the distribution of the shares of Newco Common Stock
to the Record Holders in connection with the Distribution as set forth in
Section 3.2(b).

“Effective Time” shall have the meaning set forth in the Merger Agreement.

“Encumbrance” shall have the meaning set forth in the Merger Agreement.

“End Date” shall have the meaning set forth in the Merger Agreement.

“Employee Matters Agreement” shall mean that certain Employee Matters Agreement,
dated as of the date hereof, by and among Fox, Newco and Ainge.

“Environmental Laws” shall mean all Laws relating to pollution, the protection,
restoration or remediation of or prevention of harm to the environment or
natural resources or, to the extent relating to exposure to hazardous or toxic
materials, substances or wastes, the protection of human health and safety.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exchange Agent” shall have the meaning set forth in the Merger Agreement.

“Exchange Offer” shall mean the consummation of the Distribution through an
offer to exchange shares of Newco Common Stock for outstanding shares of Fox
Common Stock.

“Financing” shall have the meaning set forth in the Merger Agreement.

 

45



--------------------------------------------------------------------------------

“Fox Group” shall mean Fox, each of its Subsidiaries and any legal predecessors
thereto, but excluding any member of the Newco Group and any Direct Sales Entity
(and its Subsidiaries).

“Fox Guarantees” shall mean arrangements in which guaranties (including
guaranties of performance or payment under Contracts, commitments, Liabilities
and Permits), letters of credit or other credit or credit support arrangements,
including bid bonds, advance payment bonds, performance bonds, payment bonds,
retention and/or warranty bonds or other bonds or similar instruments, were or
are issued, entered into or otherwise put in place by any Person to support or
facilitate, or otherwise in respect of, the obligations of any member of the Fox
Group or any business (other than the A&S Business) of the Fox Group or
Contracts, commitments, Liabilities and Permits of any member of the Fox Group
or any business (other than the A&S Business) of the Fox Group.

“Fox Indemnitees” shall mean Fox, each member of the Fox Group, and all Persons
who are or have been stockholders, directors, partners, managers, managing
members, officers, agents or employees of any member of the Fox Group (in each
case, in their respective capacities as such) (excluding any shareholder of
Fox), together with their respective heirs, executors, administrators,
successors and assigns.

“GAAP” shall mean generally accepted accounting principles in the United States.

“Governmental Approvals” shall mean any notices, reports or other filings to be
made, or any Consents, registrations, permits or authorizations to be obtained
from, any Governmental Authority.

“Governmental Authority” shall mean any federal, state, local, domestic, foreign
or international court, government, department, commission, board, bureau,
agency, official or other regulatory, administrative or governmental authority
or self-regulatory organization.

“Group” shall mean the Fox Group or the Newco Group, as the context requires.

“Hazardous Materials” shall mean: (a) any petrochemical or petroleum products,
oil or coal ash, radioactive materials, radon gas, asbestos in any form that is
or could become friable, urea formaldehyde foam insulation and transformers or
other equipment that contain dielectric fluid which contains any polychlorinated
biphenyls; (b) any chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “hazardous constituents,” “restricted hazardous materials,”
“extremely hazardous substances,” “toxic substances,” “contaminants,”
“pollutants,” “toxic pollutants” or words of similar meaning and regulatory
effect under any applicable Environmental Law; and (c) any other chemical,
material or substance, exposure to which is prohibited, limited or regulated by,
or that may result in liability under, any applicable Environmental Law.

“Indebtedness” shall mean, with respect to any Person: (i) any indebtedness for
borrowed money, including any such obligations evidenced by bonds, debentures,
notes, letters of credit, banker’s acceptances or similar obligations; (ii) all
obligations under any interest rate cap, swap, collar or similar transactions or
currency-hedging transactions; (iii) all obligations of such Person under a
lease agreement that would be capitalized pursuant to GAAP; (iv) all related
accrued and unpaid interest, premiums, penalties, charges, fees, expenses and
other amounts due in connection with the payment and satisfaction in full of the
obligations described in the foregoing clauses (i) through (iii) of this
definition, in each case, as incurred by such Person prior to the Separation
Time or required to be paid in order to discharge fully all such obligations at
the Separation Time; (v) all guarantee obligations of such Person in respect of
obligations of the kind referred to in clauses (i) through (iv) above; (vi) all
obligations of the kind referred to in clauses (i) through (v) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Encumbrance on property (including accounts and
contract rights) of such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, in each case, owed by such
Person; and (vii) the Unfunded Employee Liabilities.

 

46



--------------------------------------------------------------------------------

“Information” shall mean information in written, oral, electronic or other
tangible or intangible forms, stored in any medium, including studies, reports,
records, books, Contracts, instruments, surveys, discoveries, ideas, concepts,
know-how, techniques, designs, specifications, drawings, blueprints, diagrams,
models, prototypes, samples, flow charts, data, computer data, disks, diskettes,
tapes, computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data, but in any case excluding back-up
tapes.

“Intellectual Property Rights” shall mean all worldwide intellectual property
and industrial property rights, including all rights in or arising out of any of
the following: (a) inventions, technology, processes and designs;
(b) trademarks, trade names, service marks, domain names, logos, slogans, trade
dress, designs, corporate names, social media handles and tags and other source
indicators (whether registered, common Law, or otherwise) and applications and
registrations therefor, and all goodwill symbolized thereby (“Trademarks”); (c)
copyrights, works of authorship (whether copyrightable or not) and other
copyrightable works, including registrations and applications for registrations
thereof, and all documentation related thereto (“Copyrights”); (d) trade
secrets, know-how, and tangible and intangible proprietary information and
materials (“Trade Secrets”); (e) any patents, patent applications, invention
disclosures, renewals, foreign counterparts, extensions, continuations,
continuations-in-part, re-examinations, reissues, and divisionals of the
foregoing (“Patents”); (f) Software; and (g) all other intellectual property,
industrial or similar rights to any of the foregoing.

“Intercompany Account” shall mean any receivable, payable or loan between any
member of the Fox Group, on the one hand, and any member of the Newco Group or
any Direct Sales Entity (or any Subsidiary of a Direct Sales Entity), on the
other hand, that exists prior to the Distribution Date except for any such
receivable, payable or loan that arises pursuant to this Agreement, the Merger
Agreement or any Ancillary Agreement.

“IRS” shall have the meaning set forth in the form of Tax Matters Agreement
attached as Exhibit A.

“IT Assets” shall mean computer and other information technology systems,
including hardware and documentation, reference and resource materials relating
thereto.

“Law” shall mean any statute, law (including common law), ordinance, regulation,
rule, code or other legally enforceable requirement of, or Order issued by, a
Governmental Authority.

“Liabilities” shall mean all debts, liabilities (including liabilities for
Taxes), guarantees, assurances, commitments and obligations, whether fixed,
contingent or absolute, asserted or unasserted, matured or unmatured, liquidated
or unliquidated, accrued or not accrued, known or unknown, due or to become due,
whenever or however arising (including whether arising out of any Law or Order,
or any Contract or tort based on negligence, strict liability or relating to
Taxes payable by a Person in connection with compensatory payments to employees
or independent contractors) and whether or not the same would be required by
generally accepted principles and accounting policies to be reflected in
financial statements or disclosed in the notes thereto.

“Losses” shall mean Liabilities, claims, damages, penalties, judgments,
assessments, losses, costs, expenses (including reasonable attorneys’ and
consultants’ fees and expenses) and interest, in any case, whether arising under
strict liability or otherwise; provided, however, that “Losses” shall not
include any (A) punitive, exemplary or special damages or (B) any unforeseeable
or speculative damages, in each case, except to the extent awarded by a court of
competent jurisdiction in connection with a Third-Party Claim.

“Marketing Period” shall have the meaning set forth in the Merger Agreement.

“Net Working Capital” shall have the meaning set forth on the Accounting
Principles.

“Newco Common Stock” shall mean the Common Stock, par value $0.01 per share, of
Newco.

 

47



--------------------------------------------------------------------------------

“Newco Contribution” shall mean the transfer, directly or indirectly, of the A&S
Assets from the Fox Group to the Newco Group and the assumption of the A&S
Liabilities by the Newco Group, in each case, relating to, arising out of or
resulting from the transactions contemplated by this Agreement (including as set
forth in Section 1.1, Section 1.2, Section 1.8(c) and Section 1.9).

“Newco Employees” shall have the meaning set forth in the form of Employee
Matters Agreement.

“Newco Financing” shall have the meaning set forth in the Merger Agreement.

“Newco Guarantees” shall mean arrangements in which guaranties (including
guaranties of performance or payment under Contracts, commitments, Liabilities
and Permits), letters of credit or other credit or credit support arrangements,
including bid bonds, advance payment bonds, performance bonds, payment bonds,
retention and/or warranty bonds or other bonds or similar instruments, were or
are issued, entered into or otherwise put in place by any Person to support or
facilitate, or otherwise in respect of, the obligations of any member of the
Newco Group or the A&S Business or Contracts, commitments, Liabilities and
Permits of any member of the Newco Group or the A&S Business.

“Newco Group” shall mean Newco, each of the Newco Subs and any legal
predecessors thereto.

“Newco Indemnitees” shall mean, from and after the Separation Time: (i) Newco,
each other member of the Newco Group, each Direct Sales Entity, each Subsidiary
of a Direct Sales Entity and Ainge; and (ii) each of their respective successors
and assigns, and all Persons who are or have been stockholders, directors,
partners, managers, managing members, officers, agents or employees of any
member of the Newco Group, any Direct Sales Entity and any Subsidiary of a
Direct Sales Entity (in each case, in their respective capacities as such), and
their respective heirs, executors, administrators, successors and assigns.

“Newco IP” shall mean Intellectual Property Rights owned by, or purported to be
owned by, licensed to or used by Fox or its Affiliates (including Newco and the
Newco Subs), and primarily used in the A&S Business, including with regard to
any Patents included in the foregoing, the applicable Patent Family thereof and
including the Newco Patents and the Trademarks listed on Schedule 10.1(b).

“Newco Leased Real Property” shall have the meaning set forth in the Merger
Agreement.

“Newco Owned Real Property” shall have the meaning set forth in the Merger
Agreement.

“Newco Patents” shall mean all Patents listed on Schedule 10.1(c), together
with: (x) any Patent that claims (or is entitled to claim) priority from any of
the foregoing Patents; (y) any Patent that is a continuation, continuation in
part, divisional or reissue, of any of the foregoing Patents, or that is linked
to any of the foregoing Patents by a terminal disclaimer; and (z) any foreign
counterpart of any of the foregoing Patents ((x), (y) and (z) collectively,
“Patent Family”).

“Newco Product” shall have the meaning set forth in the Merger Agreement.

“Newco Securities” shall have the meaning set forth in the Merger Agreement.

“Newco Transfer” shall mean: (i) the Newco Contribution; (ii) the transfer,
directly or indirectly, of the Excluded Assets and Excluded Liabilities, in each
case, relating to, arising out of or resulting from the transactions
contemplated by this Agreement (including as set forth in Section 1.3); and
(iii) each of the transactions contemplated by Section 1.7.

“Object Code” shall mean one or more computer instructions in machine readable
form (whether or not packaged in directly executable form), including any such
instructions that are readable in a virtual machine, whether or not derived from
Source Code, together with any partially compiled or intermediate code that may
result from the compilation, assembly or interpretation of any Source Code.
Object Code includes firmware, compiled or interpreted programmable logic,
libraries, objects, routines, modules, bytecode, machine code, and middleware.

 

48



--------------------------------------------------------------------------------

“Order” shall mean any: (i) order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, subpoena,
writ or award issued, made, entered, rendered or otherwise put into effect by or
under the authority of any court, administrative agency or other Governmental
Authority or any arbitrator or arbitration panel or (ii) Contract with any
Governmental Authority entered into in connection with any Action.

“Permits” shall mean all franchises, permits, certifications, licenses,
easements, servitudes, variances, authorizations, rights, exemptions, approvals,
consents, waivers, registrations or other authorization of Governmental
Authorities issued under or with respect to applicable Laws or Orders and used
or held by Fox primarily for the operation of A&S Business.

“Permitted Encumbrances” shall have the meaning set forth in the Merger
Agreement.

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a Governmental Authority.

“Real Property Interests” shall mean all interests in real property of whatever
nature, including easements and servitudes, whether as fee owner, owner or
holder of an Encumbrance, lessor, sublessor, lessee, sublessee or otherwise.

“Real Property Transfer Obligations” shall mean any Liabilities and costs
(including any costs associated with any required filings, investigation,
remediation or other responsive action) arising from or relating to compliance
or non-compliance with the Connecticut Transfer Act (CGS 22a-134 et seq.), the
New Jersey Industrial Site Recovery Act (N.J.S.A. 13:1K-6 et seq.), and other
Environmental Laws with similar real property transfer requirements and any
regulations thereunder, in each case as a result of the transactions
contemplated by this Agreement or the Merger Agreement.

“Record Date” shall mean the close of business on the date to be determined by
the Fox Board as the record date for determining stockholders of Fox entitled to
receive shares of Newco Common Stock in the Distribution.

“Record Holders” shall mean the holders of record of shares of Fox Common Stock
as of the close of business on the Record Date.

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing into
or migration through the indoor or outdoor environment (including surface water,
groundwater, land surface or subsurface strata or ambient air), including the
abandonment or discarding of barrels, containers and other closed receptacles
containing any hazardous substance or pollutant or contaminant.

“Representatives” shall mean with respect to any Person, such Person’s officers,
employees, accountants, consultants, legal counsel, financial advisors, agents,
directors and other representatives.

“Ruling” shall have the meaning set forth in the form of Tax Matters Agreement
attached as Exhibit A.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Separation” shall mean the Newco Transfer and the other transactions
contemplated by this Agreement to transfer the A&S Business to Newco.

“Software” shall mean computer software, programs, data and databases in any
form, including Source Code, Object Code, operating systems and specifications,
database management code, firmware, utilities, interfaces, menus, images, icons,
forms and software engines, software implementations of algorithms, models,
methodologies, APIs, software development kits, and all related documentation,
developer notes, comments and annotations.

 

49



--------------------------------------------------------------------------------

“Source Code” shall mean one or more statements in human readable form,
including comments, definitions and annotations, which are generally formed and
organized to the syntax of a computer or programmable logic programming language
(including such statements in batch or scripting languages and including
hardware definition languages), together with any and all text, data and data
structures, diagrams, graphs, charts, presentations, manuals, instructions,
commands, procedures, schematics, flow-charts and other work product or
information that describe the foregoing.

“Spin-Off” shall mean the consummation of the Distribution through a dividend of
shares of Newco Common Stock to Fox stockholders on a pro rata basis.

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity (including partnerships and other business associations and joint
ventures) of which at least a majority of the voting power represented by the
outstanding capital stock or other voting securities or interests having voting
power under ordinary circumstances to elect directors or similar members of the
governing body of such corporation or entity (or, if there are no such voting
interests, fifty percent (50%) or more of the equity interests in such
corporation or entity) shall at the time be held, directly or indirectly, by
such Person.

“Tax” or “Taxes” shall have the meaning set forth in the form of Tax Matters
Agreement attached as Exhibit A.

“Tax Return” shall have the meaning set forth in the form of Tax Matters
Agreement attached as Exhibit A.

“Transactions” shall mean the Internal Restructuring, the Newco Transfer, the
Distribution, the Debt Exchange, the Merger and the other transactions
contemplated by this Agreement, the Merger Agreement and the Ancillary
Agreements.

“Unfunded Employee Liabilities” shall have the meaning set forth on
Schedule 10.1(d).

 

50



--------------------------------------------------------------------------------

10.2    Other Defined Terms. In addition, each of the following terms shall have
the meaning given to such term in the applicable Section of this Agreement
listed opposite such term:

 

Term   Section

A&S Assets

  1.5(a)

A&S Liabilities

  1.6(a)

Agreement

  Preamble

Agreement Disputes

  8.1(b)

Ainge

  Preamble

Appointed Representative    

  8.1(a)

Cash Dividend

  2.6

Casualty Loss

  6.5

Closing Adjustment Amount

  3.5(d)(i)

Condemnation Event

  6.5

Convey

  1.1(a)

Cross-License Agreement

  2.2(a)(iv)

Cut-Off Time

  3.5(a)

Debt Exchange

  Recitals

Debt Exchange Parties

  Recitals

Deferred Asset

  1.8(b)

Disposed A&S Business

  1.6(a)(ii)(3)

Distribution

  Recitals

Excluded Assets

  1.5(b)

Excluded Liabilities

  1.6(b)

Final Balance Sheet

  3.5(b)

Final Closing Cash.

  3.5(b)

Final Closing Indebtedness

  3.5(b)

Final Net Working Capital Amount

  3.5(b)

Fox

  Preamble

Fox Accounts

  1.10(a)

Fox Board

  Recitals

Fox Deductible

  4.5(b)

Fox Common Stock

  3.2(a)

Fox Shared Contract

  1.5(b)(ix)

Fox Transfer Documents

  2.4

Guarantee Release

  6.3(a)

Guaranteed Obligations

  7.3

Indemnifying Party

  4.6(b)

Indemnitee

  4.6(b)

Indemnity Payment

  4.7(a)

Internal Restructuring

  1.1(a)

linked

  1.10(a)

Merger

  Recitals

Merger Agreement

  Recitals

Merger Sub

  Recitals

Net Cash Adjustment

  3.5(e)(i)

Net Working Capital Adjustment

  3.5(e)(ii)

Newco

  Preamble

Newco Accounts

  1.10(a)

Newco Books and Records

  1.5(a)(xi)

Newco Contracts

  1.5(a)(x)

 

51



--------------------------------------------------------------------------------

Term   Section

Newco Deductible

  4.5(a)

Newco Information

  5.4(b)

Newco IT Assets

  1.5(a)(viii)

Newco Real Property

  1.5(a)(i)

Newco Registration Statement

  3.3(a)

Newco Shared Contract

  1.5(a)(x)

Newco Subs

  1.5(a)(ii)

Non-Transferable Permits

  1.8(a)

Notice of Objections

  3.5(a)

Parties

  Preamble

Party

  Preamble

Post-Closing Claims

  6.4(c)

Pre-Closing Occurrence Based Policies

  6.4(c)

Preliminary Plan

  1.1(a)

Privileged Information

  5.4(a)

Privileges

  5.4(a)

Proposed Balance Sheet

  3.5(a)

Proposed Closing Cash

  3.5(a)

Proposed Closing Indebtedness

  3.5(a)

Proposed Net Working Capital Amount

  3.5(a)

Proposed Statement

  3.5(a)

Related Party Agreements

  1.7(a)

Schedule TO

  3.3(a)

Separation Date

  2.1

Separation Plan

  1.1(b)

Separation Time,

  2.1

Tax Matters Agreement

  2.2(a)(ii)

Third-Party Claim

  4.6(b)

Third-Party Proceeds

  4.7(a)

Transfer Documents

  2.5

Transferable Permits

  1.5(a)(iv)

Transition Services Agreement

  2.2(a)(iii)

Updated Preliminary Plan

  1.1(b)

[Signature Page Follows]

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.

 

FORTIVE CORPORATION By:  

/s/ Jonathan L. Schwarz

  Name:   Jonathan L. Schwarz   Title:   Vice President - Corporate Development
STEVENS HOLDING COMPANY, INC. By:  

/s/ Emily Weaver

  Name:   Emily Weaver   Title:   President ALTRA INDUSTRIAL MOTION CORP. By:  

/s/ Carl R. Christenson

  Name:   Carl R. Christenson   Title:   Chief Executive Officer

[SIGNATURE PAGE TO SEPARATION AND DISTRIBUTION AGREEMENT]

 

53